Exhibit 10.1

EXECUTION VERSION

RESTRUCTURING SUPPORT AGREEMENT

This RESTRUCTURING SUPPORT AGREEMENT (as amended, supplemented, or otherwise
modified from time to time in accordance with the terms hereof, this “RSA” and,
together with the Term Sheet (as defined below), this “Agreement”), dated as of
April 1, 2019, is entered into by and among the following parties:

(i) Hexion Holdings LLC (“Hexion”), Hexion LLC, Hexion Inc., Lawter
International Inc., Hexion CI Holding Company (China) LLC, Hexion Nimbus Inc.,
Hexion Nimbus Asset Holdings LLC, Hexion Deer Park LLC, Hexion VAD LLC, Hexion 2
U.S. Finance Corp., Hexion HSM Holdings LLC, Hexion Investments Inc., Hexion
International Inc., North American Sugar Industries Incorporated, Cuban-American
Mercantile Corporation, The West India Company, NL Coop Holdings LLC, and Hexion
Nova Scotia Finance, ULC (each, together with Hexion, a “Company Entity,” and
collectively, and together with Hexion, the “Company”);

(ii) the undersigned beneficial holders, or investment managers, advisors, or
subadvisors to beneficial holders (together with their respective successors and
permitted assigns, the “Consenting Creditors”), of those certain: (a) 6.625%
first lien notes due 2020 issued by Hexion Inc. (the “6.625% Notes”); (b) 10.00%
first lien notes due 2020 issued by Hexion Inc. (the “10% Notes”); (c) 10.375%
first lien notes due 2022 issued by Hexion Inc. (the “10.375% Notes” and,
collectively with the 6.625% Notes and 10% Notes, the “1L Notes”); (d) 13.750%
1.5 lien notes due 2022 issued by Hexion Inc. (the “1.5L Notes”), (e) 9.00%
second lien notes due 2020 issued by Hexion Inc. (the “2L Notes”), (f) 9.20%
Debentures due 2021 and/or 7.875% Debentures due 2023 issued by Borden, Inc.
(the “Unsecured Notes”); and

(iii) AIF Hexion Holdings, LP, AP Momentive Holdings, LLC, Apollo Investment
Fund VI, L.P., and AIF Hexion Holdings II, L.P., each in its capacity as holder
of outstanding common equity of Hexion (collectively the “Consenting Sponsors,”
and collectively with the Consenting Creditors, the “Consenting Parties”).

Each of the Company Entities and the Consenting Parties are referred to as the
“Parties” and individually as a “Party.”

WHEREAS, the Parties have in good faith and at arm’s length negotiated and
agreed to the terms of a “pre-arranged” chapter 11 plan of reorganization as set
forth on the term sheet attached hereto as Exhibit A (the “Term Sheet” and, the
chapter 11 plan based thereon, together with all exhibits, annexes, and
schedules thereto, as each may be amended, restated, amended and restated,
supplemented, or otherwise modified in accordance with its terms and this
Agreement, the “Plan”) intended to be consummated through voluntary
reorganization cases (the “Chapter 11 Cases”) under chapter 11 of title 11 of
the Bankruptcy Code (defined below) in the United States Bankruptcy Court for
the District of Delaware (the “Bankruptcy Court”) on the terms set forth in this
Agreement;

WHEREAS, as of the date hereof, the Consenting Creditors hold, in the aggregate,
more than 50.1 percent of the aggregate outstanding principal amount of each of
the 1L Notes, 1.5L Notes, 2L Notes, and Unsecured Notes;



--------------------------------------------------------------------------------

WHEREAS, as of the date hereof, the Consenting Sponsors hold, in the aggregate,
approximately 90 percent of the outstanding common equity of Hexion; and

WHEREAS, the Parties desire to express to each other their mutual support and
commitment in respect of the matters discussed in this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, agree as follows:

1. Certain Definitions.

Capitalized terms used but not defined in this Agreement have the meanings
ascribed to them in the Term Sheet. As used in this Agreement, the following
terms have the following meanings:

a. “1.5 Lien Ad Hoc Group” means the ad hoc group of holders of 1.5L Notes
represented by Jones Day (“Jones Day”) and Perella Weinberg Partners.

b. “1.5 Lien Noteholders” means those beneficial holders, or investment
managers, advisors, or subadvisors to beneficial holders of 1.5L Notes.

c. “Ad Hoc Groups” means the First Lien Ad Hoc Group, the 1.5 Lien Ad Hoc Group
and the Crossholder Ad Hoc Group.

d. “Agreement Effective Date” means the date on which counterpart signature
pages to this Agreement shall have been executed and delivered by (i) each
Company Entity, (ii) Consenting Creditors holding at least 50.1% in aggregate
principal amount outstanding of the 1L Notes, 1.5L Notes, 2L Notes and Unsecured
Notes, and (iii) the Consenting Sponsors.

e. “Alternative Transaction” means any dissolution, winding up, liquidation,
reorganization, assignment for the benefit of creditors, merger, transaction,
consolidation, business combination, joint venture, partnership, sale of assets,
financing (debt or equity), restructuring or similar transaction of or by any of
the Company Entities, other than the transactions contemplated by and in
accordance with this Agreement.

f. “Bankruptcy Code” means title 11 of the United States Code.

g. “Claim” has the meaning ascribed to such term under section 101(5) of the
Bankruptcy Code.

h. “Consenting 1.5L Noteholders” means certain holders, permitted successors,
and assigns of the 1.5L Notes (constituting at least two thirds in amount of the
outstanding 1.5L Notes) listed on the signature pages attached to this Agreement
that, in each case, are members of the First Lien Ad Hoc Group or the 1.5 Lien
Ad Hoc Group.

 

2



--------------------------------------------------------------------------------

i. “Consenting Crossholder Noteholders” means certain holders, permitted
successors, and assigns of the 1L Notes, 1.5L Notes, 2L Notes and Unsecured
Notes listed on the signatures pages attached to this Agreement that, in each
case, are members of the Crossholder Ad Hoc Group.

j. “Consenting First Lien Noteholders” means certain holders, permitted
successors, and assigns of the 1L Notes (constituting at least two thirds in
amount of the outstanding 1L Notes) listed on the signature pages attached to
this Agreement that, in each case, are members of the First Lien Ad Hoc Group or
the 1.5 Lien Ad Hoc Group.

k. “Crossholder Ad Hoc Group” means the ad hoc group of holders of the 1L Notes,
1.5L Notes, 2L Notes and Unsecured Notes represented by Milbank LLP and Houlihan
Lokey Capital, Inc.

l. “Effective Date” means the date on which the Plan becomes effective in
accordance with its terms.

m. “Exit Facilities” means, collectively, the Exit Facility and the Exit ABL
Facility.

n. “First Lien Ad Hoc Group” means the ad hoc group of holders of 1L Notes
represented by Akin Gump Strauss Hauer & Feld LLP and Evercore LLC.

o. “First Lien Noteholders” means those beneficial holders, or investment
managers, advisors, or subadvisors to beneficial holders of 1L Notes.

p. “Interest” means an equity interest.

q. “Joinder Agreement” means the form of joinder agreement attached hereto as
Exhibit B.

r. “Person” means an individual, firm, corporation (including any non-profit
corporation), partnership, limited partnership, limited liability company, joint
venture, association, trust, governmental entity, or other entity or
organization.

s. “Representatives” means, with respect to any Person, such Person’s affiliates
and its and their directors, officers, members, partners, managers, employees,
agents, investment bankers, attorneys, accountants, advisors, and other
representatives.

t. “Required Consenting 1.5L Noteholders” means those Consenting 1.5 Lien
Noteholders holding at least a majority in principal amount of the 1.5L Notes
held by 1.5 Lien Noteholders party to this Agreement that are members of the 1.5
Lien Ad Hoc Group.

u. “Required Consenting Crossholder Noteholders” means those Consenting
Crossholder Noteholders holding at least 60% in aggregate principal amount of
the 1L Notes, 1.5L Notes, 2L Notes and Unsecured Notes held by members of the
Crossholder Ad Hoc Group that are Parties to this Agreement.

 

3



--------------------------------------------------------------------------------

v. “Required Consenting First Lien Noteholders” means Consenting First Lien
Noteholders that are members of the First Lien Ad Hoc Group holding at least a
majority in principal amount of the 1L Notes held by the First Lien Noteholders
party to this Agreement that are members of the First Lien Ad Hoc Group.

w. “Required Consenting Parties” means the Required Consenting First Lien
Noteholders, the Required Consenting 1.5L Noteholders, the Required Consenting
Crossholder Noteholders, the Consenting Sponsors and the Company.

x. “Support Period” means, with respect to any Party, the period commencing on
the Agreement Effective Date and ending on the earlier of (i) the date on which
this Agreement is terminated by or with respect to such Party in accordance with
Section 7 hereof and (ii) the Effective Date.

The following terms are defined in the sections of this Agreement indicated in
the table below:

 

Defined Term    Section Agreement    Preamble Bankruptcy Court    Recitals
beneficial ownership    4(b) Chapter 11 Cases    Recitals Company    Preamble

Company Entity

   Preamble Company Termination Event    7(b) Confidentiality Agreement   
3(b)(iii) Confirmation Order    2 Consenting Creditors    Preamble Consenting
Creditor Termination Event    7(a) Consenting Parties    Preamble Consenting
Sponsors    Preamble Consenting Sponsor Termination Event    7(c) Definitive
Documents    2 DIP Credit Agreement    2 DIP Motion    2 Disclosure Statement
Motion    2 Disclosure Statement Order    2 Exit Facilities Documents    2 Final
DIP Order    2 Hexion    Preamble Interim DIP Order    2 Mutual Termination
Event    7(d) Party(ies)    Preamble Permitted Transfer    4(b) Permitted
Transferee    4(b) Plan    Recitals

 

4



--------------------------------------------------------------------------------

Defined Term    Section Plan Supplement    2 Qualified Marketmaker    4(b) Repo
Agreement    9(b) Repo Securities    9(b) Term Sheet    Recitals Termination
Events    7(f) Transfer    4(b)

2. Definitive Documents.

The definitive documents (the “Definitive Documents”) with respect to the
Restructuring shall include all documents (including1 any related orders,
agreements, instruments, schedules, or exhibits) that are contemplated by this
Agreement and that are otherwise necessary or desirable to implement, or
otherwise relate to the Restructuring, including (as applicable): (a) the Plan;
(b) the related disclosure statement (such disclosure statement, together with
any exhibits, schedules, attachments or appendices thereto, in each case as may
be amended, supplemented or otherwise modified from time to time in accordance
with the terms herein and therein, the “Disclosure Statement”); (c) any other
documents and/or agreements relating to the Plan and/or the Disclosure
Statement, including a motion seeking approval of the Disclosure Statement, the
procedures for the solicitation of votes in connection with the Plan pursuant to
sections 1125 and 1126 of the Bankruptcy Code (the “Solicitation”) and the forms
of ballots and notices and related relief (such motion, together with all
exhibits, appendices, supplements, and related documents, the “Disclosure
Statement Motion”), (d) the documents to be filed in the supplement to the Plan
(collectively, the “Plan Supplement”); (e) the order approving the Disclosure
Statement (the “Disclosure Statement Order”); (f) the order confirming the Plan
(the “Confirmation Order”); (g) the motion seeking approval of the Company’s
incurrence of postpetition debt financing (the “DIP Motion”) and the credit
agreement with respect thereto (the “DIP Credit Agreement”); (h) the interim and
final orders granting the DIP Motion (the “Interim DIP Order” and “Final DIP
Order”, respectively, and collectively, the “DIP Orders”); (i) a motion seeking
the assumption of this Agreement pursuant to section 365 of the Bankruptcy Code
authorizing, among other things, the payment of certain fees, expenses and other
amounts hereunder, and granting related relief (the “RSA Assumption Motion”),
and an order approving the RSA Assumption Motion (the “RSA Order”); (j) the Plan
Supplement documentation with respect to a management incentive plan of the
Company (the “MIP”) and any documentation with respect to any key employee
retention plan, key employee incentive plan or other similar plan or program;
(k) the agreement with respect to the Exit Facilities, and any agreements,
commitment letters, documents, or instruments related thereto (the “Exit
Facilities Documents”); (l) the Equity Backstop Commitment Agreement, the BCA
Approval Order, the documentation memorializing the Debt Backstop Commitments
(the “Debt Backstop Documents”), and any order approving the Debt Backstop
Documents (the “Debt Backstop Order”); (m) any organizational documents,
operating agreements, management services agreements, shareholder and
member-related agreements, registration rights agreements or other governance
documents for the reorganized Company Entities (collectively, the

 

1 

For the avoidance of doubt, the terms “includes” and “including” as used herein
shall not be construed to be limiting.

 

5



--------------------------------------------------------------------------------

“Governance Documents”); and (m) such other documents, pleadings, agreements, or
supplements as may be reasonably necessary or advisable to implement the
Restructuring. Each Definitive Document shall be consistent with this Agreement
and otherwise reasonably acceptable to the Company, the Required Consenting
First Lien Noteholders, the Required Consenting 1.5L Noteholders and the
Required Consenting Crossholder Noteholders, provided, however, that
notwithstanding the foregoing, the Governance Documents shall be acceptable only
to the Company and the Board Committee; provided further that the Governance
Documents shall contain customary minority protections reasonably acceptable to
the Required Consenting First Lien Noteholders, the Required Consenting 1.5L
Noteholders and the Required Consenting Crossholder Noteholders and there shall
be a single class of stock, and, as to any inconsistencies between the
Definitive Documents and this Agreement, (1) the economic treatment provided
under the Definitive Documents (including, without limitation, any term or
condition affecting or relating to any economic rights or obligations of any
Consenting Creditors in connection with the Restructuring) shall be acceptable
to the Company, on the one hand, and the Required Consenting First Lien
Noteholders, the Required Consenting 1.5L Noteholders, the Required Consenting
Crossholder Noteholders and/or the Consenting Sponsors (solely as to the
respective treatment provided to each of the foregoing), as applicable; and
(2) any release, exculpation and injunction provisions under the Plan shall be
acceptable to the Required Consenting Parties. In addition to the foregoing, any
Definitive Document (and any amendments, modifications, supplements or waivers
to such Definitive Document) that (X) affects the release, exculpation,
injunction, indemnification or insurance provisions related to the Consenting
Sponsors, (Y) adversely affects the rights or obligations of the Consenting
Sponsors pursuant to or identified in this Agreement and to be implemented
pursuant to the Plan, or (Z) relate to the Settlement Note, in each case shall
be reasonably acceptable to the Consenting Sponsors.

3. Milestones.

During the Support Period, the Company shall use commercially reasonable efforts
to implement the Restructuring in accordance with the following milestones
(the “Milestones”), as applicable, unless extended or waived in writing (with
email from counsel being sufficient) by the Required Consenting First Lien
Noteholders, the Required Consenting 1.5L Noteholders and the Required
Consenting Crossholder Noteholders:2

a. no later than 11:59 p.m. (prevailing Eastern Time) on April 1, 2019, the
Company Entities shall have commenced the Chapter 11 Cases in the Bankruptcy
Court (the “Petition Date”);

b. as soon as reasonably practicable, but in no event later than the date that
is three (3) calendar days after the Petition Date, the Bankruptcy Court shall
have entered the Interim DIP Order;

 

 

2 

The date of each Milestone provided for in this Section 3 shall be calculated in
accordance with Rule 9006 of the Federal Rules of Bankruptcy Procedure.

 

6



--------------------------------------------------------------------------------

c. as soon as reasonably practicable, but in no event later than the date that
is forty-five (45) calendar days after the Petition Date, the Bankruptcy Court
shall have entered the Final DIP Order;

d. as soon as reasonably practicable, but in no event later than the date that
is sixty (60) calendar days after the Petition Date, the Bankruptcy Court shall
have entered the RSA Order, the BCA Approval Order and the Debt Backstop Order;

e. as soon as reasonably practicable, but in no event later than the date that
is ninety (90) calendar days after the Petition Date, the Bankruptcy Court shall
have entered the Disclosure Statement Order;

f. as soon as reasonably practicable, but in no event later than the date that
is one hundred and twenty-five (125) calendar days after the Petition Date, the
hearing to consider confirmation of the Plan shall have begun; and

g. as soon as reasonably practicable, but in no event later than the date that
is one hundred and fifty (150) calendar days after the Petition Date, the
Effective Date shall occur;

provided that, the Milestones set forth in Sections (3)(e), (3)(f) and (3)(g)
shall be extended by the number of days (not to exceed thirty-five (35) days for
purposes of this clause) by which the deadline to file schedules of assets and
liabilities and statements of financial affairs is extended beyond forty-five
(45) calendar days, in the event the Company receives such an extension.

4. Agreements of the Consenting Parties.

a. Restructuring Support. During the Support Period, subject to the terms and
conditions hereof, each Consenting Party agrees, severally and not jointly, that
it shall use commercially reasonable efforts to:

(i) negotiate in good faith, execute, perform its obligations under, and
consummate the transactions contemplated by, the Definitive Documents to which
it is (or will be) a party, at such times as are contemplated herein;

(ii) support the Plan and the transactions contemplated by this Agreement, the
Term Sheet and the Definitive Documents and take all reasonable actions
necessary or reasonably requested by the Company to effectuate the Plan and the
transactions contemplated by this Agreement, the Term Sheet and the Definitive
Documents, in a manner consistent with this Agreement, including the timelines
set forth herein;

(iii) not, directly or indirectly, seek, solicit, support, encourage, propose,
assist, consent to, vote for, or enter or participate in any discussions or any
agreement with any non-Party regarding, any Alternative Transaction;

 

7



--------------------------------------------------------------------------------

(iv) support and take all reasonable actions reasonably requested by the Company
to facilitate entry of the DIP Orders (including adequate protection terms
contained therein), the Disclosure Statement Order, and the Confirmation Order,
including consenting to the Company’s use of cash collateral, incurrence of
obligations and granting of liens as set forth in the DIP Orders (which consent
is deemed to have been given by such Consenting Party’s signature to this
Agreement);

(v) not, directly or indirectly, or encourage any other Person to, directly or
indirectly, (A) object to, delay, postpone, challenge, oppose, impede, or take
any other action or any inaction to interfere with or delay the acceptance,
implementation, or consummation of the Plan on the terms set forth in this
Agreement, the Term Sheet and any applicable Definitive Document, including,
without limitation, commencing or joining with any Person in commencing any
litigation or involuntary case for relief under the Bankruptcy Code against any
Company Entity or any subsidiary thereof; (B) solicit, negotiate, propose, file,
support, enter into, consummate, file with the Bankruptcy Court, vote for, or
otherwise knowingly take any other action in furtherance of any restructuring,
workout, plan of arrangement, or plan of reorganization for the Company that is
inconsistent with this Agreement; (C) exercise any right or remedy for the
enforcement, collection, or recovery of any claim against the Company or any
direct or indirect subsidiaries of the Company that do not file for chapter 11
relief under the Bankruptcy Code, except in a manner consistent with this
Agreement; or (D) object to or oppose, or support any other Person’s efforts to
object to or oppose, any motions filed by the Company that are consistent with
this Agreement;

(vi) subject to the receipt of the Disclosure Statement and related materials,
it shall (A) timely vote or cause to be voted any Claims it holds to accept the
Plan (to the extent permitted to vote) by delivering its duly executed and
completed ballot or ballots, as applicable, accepting the Plan on a timely basis
following commencement of the solicitation of acceptances of the Plan in
accordance with sections 1125(g) and 1126 of the Bankruptcy Code, provided,
that, with respect to any Repo Securities (as defined below), the Consenting
Party agrees to use its commercially reasonable efforts to cause such Repo
Securities to be voted in accordance with the terms of this Section 4(a)(vi);
(B) not change or withdraw such vote or the elections described below (or cause
or direct such vote or elections to be changed or withdrawn) during the Support
Period; provided, however, that nothing in this Agreement shall prevent any
Party from changing, withholding, amending, or revoking (or causing the same)
its timely election or vote with respect to the Plan if this Agreement has been
duly-terminated with respect to such Party; and (C) to the extent it is
permitted to elect whether to opt into or opt out of the releases set forth in
the Plan, elect to opt into or not elect to opt out of the releases, as
applicable, set forth in the Plan by timely delivering its duly executed and
completed ballot or ballots indicating such election;

(vii) support and take all commercially reasonable actions reasonably requested
by the Company to facilitate the implementation and, if applicable, approval of
the Disclosure Statement and confirmation and consummation of the Plan;

(viii) not direct any administrative agent, collateral agent or indenture
trustee (as applicable) to take any action inconsistent with such Consenting
Creditor’s obligations under this Agreement, and, if any applicable
administrative agent, collateral agent or indenture trustee (as applicable)
takes any action inconsistent with such Consenting Creditor’s obligations under
this Agreement, such Consenting Creditor shall use its commercially reasonable
efforts (which shall exclude the provision of any indemnity) to direct such
administrative agent, collateral agent or indenture trustee (as applicable) to
cease and refrain from taking any such action; and

 

8



--------------------------------------------------------------------------------

(ix) to the extent any legal or structural impediment arises that would prevent,
hinder or delay the consummation of the Plan, negotiate with the Consenting
Parties in good faith appropriate additional or alternative provisions to
address any such impediment; provided that the economic outcome for the
Consenting Creditors and other materials terms of this Agreement must be
substantially preserved in such alternate provisions.

Notwithstanding the foregoing, nothing in this Agreement shall prohibit any
Consenting Party from (1) appearing as a party-in-interest in any matter arising
in the Chapter 11 Cases or (2) enforcing any right, remedy, condition, consent,
or approval requirement under this Agreement or any Definitive Documents,
provided that, in each case, any such action is not inconsistent with such
Consenting Party’s obligations hereunder.

The Parties agree that this Agreement does not constitute a commitment to, nor
shall it obligate any of the Parties to, provide any new financing or credit
support except as contemplated by the Term Sheet.

b. Transfers. During the Support Period, each Consenting Party agrees, solely
with respect to itself, that it shall not sell, pledge, assign, transfer, permit
the participation in, or otherwise dispose of (each, a “Transfer,” provided,
however, that any pledge, lien, security interest, or other encumbrance in favor
of a bank or broker dealer at which a Consenting Party maintains an account,
where such bank or broker dealer holds a security interest in or other
encumbrances over property in the account generally shall not be deemed a
“Transfer” for any purposes hereunder) any ownership (including any beneficial
ownership)3 in its Claims against or Interests in any Company Entity, or any
option thereon or any right or interest therein (including by granting any
proxies or depositing any interests in such Claims or Interests into a voting
trust or by entering into a voting agreement with respect to such Claims or
Interests), unless the intended transferee (1) is another Consenting Party,
(2) as of the date of such Transfer, the Consenting Party controls, is
controlled by, or is under common control with such transferee or is an
affiliate, affiliated fund, or affiliated entity with a common investment
advisor or (3) executes and delivers to counsel to the Company an executed
Joinder Agreement before such Transfer is effective (it being understood that
any Transfer shall not be effective as against the Company until notification of
such Transfer and a copy of the executed Joinder Agreement (if applicable) is
received by counsel to the Company, in each case, on the terms set forth herein)
(such transfer, a “Permitted Transfer” and such party to such Permitted
Transfer, a “Permitted Transferee”). Upon satisfaction of the foregoing
requirements in this Section 4(b), (i) the Permitted Transferee shall be deemed
to be a Consenting Party hereunder and shall be deemed to be a Consenting
Creditor or Consenting Sponsor, or both, as applicable, and, for the avoidance
of doubt, a Permitted Transferee is bound as a Consenting Party under this
Agreement with respect to any and all Claims against, or Interests in, any of
the Company Entities, whether held at the time such Permitted Transferee becomes
a Party or later acquired by such Permitted Transferee and is deemed to make

 

 

3 

As used herein, the term “beneficial ownership” means the direct or indirect
economic ownership of, and/or the power, whether by contract or otherwise, to
direct the exercise of the voting rights and the disposition of, the applicable
Claims or Interests or the right to acquire such Claims or Interests.

 

9



--------------------------------------------------------------------------------

all of the representations and warranties of a Consenting Party set forth in
this Agreement and be entitled to the applicable rights of a Consenting Party
hereunder, and (ii) the transferor shall be deemed to relinquish its rights (and
be released from its obligations) under this Agreement to the extent of such
transferred rights and obligations.

(i) This Agreement shall in no way be construed to preclude the Consenting
Parties from acquiring additional Claims against or Interests in any Company
Entity; provided, that (A) if any Consenting Party acquires additional Claims
against or Interests in any Company Entity during the Support Period, such
Consenting Party shall report its updated holdings to the legal advisors to the
Ad Hoc Groups (on a professional eyes only basis) and the Company within five
(5) business days of such acquisition, which notice may be deemed to be provided
by the filing of a statement with the Bankruptcy Court as required by Rule 2019
of the Federal Rules of Bankruptcy Procedures, including revised holdings
information for such Consenting Party, and (B) any acquired Claims or Interests
shall automatically and immediately upon acquisition by a Consenting Party be
deemed subject to the terms of this Agreement (regardless of when or whether
notice of such acquisition is given); provided further that the acquisition of
additional Claims by a Consenting Creditor shall in no way affect or dilute
(A) the recoveries of other Consenting Creditors contemplated under the Plan or
(B) any rights and/or premiums contemplated by this Agreement or the Term Sheet.

(ii) This Section 4(b) shall not impose any obligation on the Company to issue
any “cleansing letter” or otherwise publicly disclose information for the
purpose of enabling a Consenting Party to Transfer any Claims or
Interests. Notwithstanding anything to the contrary herein, to the extent the
Company and another Party have entered into a separate agreement with respect to
the issuance of a “cleansing letter” or other public disclosure of information
(each such executed agreement, a “Confidentiality Agreement”), the terms of such
Confidentiality Agreement shall continue to apply and remain in full force and
effect according to its terms.

(iii) Any Transfer made in violation of this Section 4(b) shall be void ab
initio.

c. Marketmaking.

(i) Notwithstanding anything to the contrary herein, a Consenting Party may
Transfer any ownership in its Claims against or Interests in any Company Entity,
or any option thereon or any right or interest therein, to a Qualified
Marketmaker (as defined below) that acquires Claims against or Interests in any
Company Entity with the purpose and intent of acting as a Qualified Marketmaker
for such Claims or Interests, and such Qualified Marketmaker shall not be
required to execute and deliver to counsel to any Party a Joinder Agreement in
respect of such Claims or Interests if (A) such Qualified Marketmaker
subsequently Transfers such Claims or Interests within ten (10) business days of
its acquisition to an entity that is not an affiliate, affiliated fund, or
affiliated entity with a common investment advisor of such Qualified
Marketmaker, (B) the transferee otherwise is a Permitted Transferee (including
any requirement hereunder that such transferee execute a Joinder Agreement), and
(C) the Transfer otherwise is a Permitted Transfer. To the extent that a
Consenting Party is acting in its capacity as a

 

10



--------------------------------------------------------------------------------

Qualified Marketmaker, it may Transfer any right, title, or interest in any
Claims against or Interests in any Company Entity that such Consenting Party
acquires in its capacity as a Qualified Marketmaker from a holder of such Claims
or Interests who is not a Consenting Party without regard to the requirements
set forth in Section 4(b) hereof. As used herein, the term “Qualified
Marketmaker” means an entity that (a) holds itself out to the public or the
applicable private markets as standing ready in the ordinary course of business
to purchase from customers and sell to customers claims against the Company
Entities (or enter with customers into long and short positions in claims
against the Company Entities), in its capacity as a dealer or market maker in
claims against the Company and (b) is, in fact, regularly in the business of
making a market in claims against issuers or borrowers (including debt
securities or other debt).

(ii) The Company understands that the Consenting Creditors are engaged in a wide
range of financial services and businesses. In furtherance of the foregoing, the
Company acknowledges and agrees that, to the extent a Consenting Creditor
expressly indicates on its signature page hereto that it is executing this
Agreement on behalf of specific trading desk(s) and/or business group(s) of the
Consenting Creditor that principally manage and/or supervise the Consenting
Creditor’s investment in the Company, the obligations set forth in this
Agreement shall only apply to such trading desk(s) and/or business group(s) and
shall not apply to any other trading desk or business group of the Consenting
Creditor so long as they are not acting at the direction or for the benefit of
such Consenting Creditor or such Consenting Creditor’s investment in the
Company; provided that the foregoing shall not diminish or otherwise affect the
obligations and liability therefor of any legal entity that executes this
Agreement.

(iii) Further, notwithstanding anything in this Agreement to the contrary, the
Parties agree that, in connection with the delivery of signature pages to this
Agreement by a Consenting Creditor that is a Qualified Marketmaker before the
occurrence of conditions giving rise to the effective date for the obligations
and the support hereunder, such Consenting Creditor shall be a Consenting
Creditor hereunder solely with respect to the Claims listed on such signature
pages and shall not be required to comply with this Agreement for any other
Claims it may hold from time to time in its role as a Qualified Marketmaker.

d. Ad Hoc Group Composition. On or before the 1st day of each month of the
Support Period, counsel to each Ad Hoc Group shall provide counsel to the
Company, on a professionals’ eyes only basis, with a list of each member of such
counsel’s respective ad hoc group and such member’s holdings of 1L Notes, 1.5L
Notes, 2L Notes, and Unsecured Notes.

e. Tax Matters. During the Support Period, the Consenting Sponsors will not
Transfer any equity of Hexion Holdings LLC if it would be reasonably expected to
result in an “ownership change” of Hexion Holdings LLC for purposes of
Section 382 of the Internal Revenue Code of 1986, as amended.

 

11



--------------------------------------------------------------------------------

5. Additional Provisions Regarding Consenting Party Commitments.

Notwithstanding anything to the contrary herein, nothing in this Agreement
shall:

a. affect the ability of any Consenting Party to consult with any other
Consenting Party, the Company Entities, or any other party in interest in the
Chapter 11 Cases (including any official committee or the United States
Trustee);

b. impair or waive the rights of any Consenting Party to assert or raise any
objection permitted under this Agreement in connection with the Restructuring;

c. prevent any Consenting Party from enforcing this Agreement or any other
Definitive Document, or from contesting whether any matter, fact, or thing is a
breach of, or is inconsistent with, such documents; or

d. prevent any Consenting Party from taking any customary perfection step or
other action as is necessary to preserve or defend the validity or existence of
its Company Claims and Interests (including, without limitation, the filing of
proofs of claim).

6. Agreements of the Company.

a. Restructuring Support. During the Support Period, subject to the terms and
conditions hereof (including, without limitation, Section 10), and except as
expressly waived by the Required Consenting Parties in writing from time to
time, the Company agrees that it shall use commercially reasonable efforts, and
shall use commercially reasonable efforts to cause each of its subsidiaries to,
without limitation:

(i) implement the Restructuring in accordance with the terms and conditions set
forth herein;

(ii) implement and consummate the Plan in a timely manner and take any and all
commercially reasonable and appropriate actions in furtherance of the Plan, as
contemplated under this Agreement;

(iii) upon reasonable request, inform the legal and financial advisors to the Ad
Hoc Groups as to: (A) the material business and financial (including liquidity)
performance of the Company Entities; (B) the status and progress of the
negotiations of the Definitive Documents; and (C) the status of obtaining any
necessary or desirable authorizations (including consents) from any competent
judicial body, governmental authority, banking, taxation, supervisory, or
regulatory body or any stock exchange;

(iv) (A) support and take all commercially reasonable actions necessary to
facilitate the solicitation, confirmation, and consummation of the Plan, as
applicable, and the transactions contemplated thereby, (B) not take any action
directly or indirectly that is materially inconsistent with, or that would
reasonably be expected to prevent, interfere with, delay, or impede the
confirmation and consummation of the Plan, and (C) not, nor encourage any other
person to, take any action which would, or would reasonably be expected to,
breach or be inconsistent with this Agreement or delay, impede, appeal, or take
any other negative action, directly or indirectly, to interfere with the
acceptance or implementation of the Plan;

 

12



--------------------------------------------------------------------------------

(v) maintain good standing under the laws of the state in which each Company
Entity is incorporated or organized;

(vi) if the Company knows of a material breach by any Consenting Party of such
Consenting Party’s representations or warranties set forth in this Agreement or
of a breach by any Consenting Party of such Consenting Party’s obligations or
covenants set forth in this Agreement, furnish prompt written notice (and in any
event within three business days of such actual knowledge) to counsel to the Ad
Hoc Groups;

(vii) to the extent any legal or structural impediment arises that would
prevent, hinder, or delay the consummation of the Restructuring contemplated
herein, support and take all steps reasonably necessary and desirable to address
any such impediment;

(viii) prepare or cause to be prepared the Definitive Documents (including,
without limitation, all relevant motions, applications, orders, agreements and
other documents), each of which, for the avoidance of doubt, shall contain terms
and conditions consistent with this Agreement, and use good faith efforts to
provide draft copies of all Definitive Documents at least two (2) business days
prior to the date when the Company intends to file or execute such document and
shall consult in good faith with such parties regarding the form and substance
of such Definitive Document or any such proposed filing with the Bankruptcy
Court. The Company will provide draft copies of all other material pleadings the
Company intends to file with the Bankruptcy Court to counsel to the Ad Hoc
Groups, no later than two (2) business days prior to filing such pleading to the
extent reasonably practicable and shall consult in good faith with such counsel
regarding the form and substance of any such proposed pleading;

(ix) file such “first day” motions and pleadings determined by the Company to be
necessary, in form and substance reasonably acceptable to the Required
Consenting First Lien Noteholders, the Required Consenting 1.5L Noteholders and
the Required Consenting Crossholder Noteholders, and to seek interim and final
(to the extent necessary) orders, in form and substance reasonably acceptable to
the Required Consenting First Lien Noteholders, the Required Consenting 1.5L
Noteholders and the Required Consenting Crossholder Noteholders, from the
Bankruptcy Court approving the relief requested in such “first day” motions;

(x) timely file a formal objection, in form and substance reasonably acceptable
to the Required Consenting First Lien Noteholders, the Required Consenting 1.5L
Noteholders and the Required Consenting Crossholder Noteholders, to any motion
filed with the Bankruptcy Court by a third party seeking the entry of an order
(A) directing the appointment of a trustee or examiner (with expanded powers
beyond those set forth in sections 1106(a)(3) and (4) of the Bankruptcy Code),
(B) converting the Chapter 11 Cases to cases under chapter 7 of the Bankruptcy
Code, or (C) dismissing the Chapter 11 Cases;

(xi) not seek or solicit any Alternative Transaction;

 

13



--------------------------------------------------------------------------------

(xii) support and complete the Restructuring and all other actions contemplated
in connection therewith and under the Definitive Documents, including support
and take all actions as are reasonably necessary and appropriate to obtain any
and all required regulatory and/or third-party approvals to consummate the
Restructuring;

(xiii) timely file a formal objection, in form and substance reasonably
acceptable to the Required Consenting First Lien Noteholders, the Required
Consenting 1.5L Noteholders and the Required Consenting Crossholder Noteholders,
to any motion filed with the Bankruptcy Court by a third party seeking the entry
of an order modifying or terminating the Company’s exclusive right to file
and/or solicit acceptances of a plan reorganization, as applicable; and

(xiv) (A) operate the business of the Company and its direct and indirect
subsidiaries in the ordinary course in a manner that is consistent with this
Agreement, past practices, and to preserve intact the Company’s business
organization and relationships with third parties (including lessors, licensors,
suppliers, distributors and customers) and employees, (B) subject to applicable
non-disclosure agreements and the terms thereof, keep advisors to the Ad Hoc
Groups reasonably informed about the operations of the Company and its direct
and indirect subsidiaries, and (C) promptly notify advisors to the Ad Hoc Groups
of any material governmental or third party complaints, litigations,
investigations or hearings; and

(xv) provide prompt written notice to counsel to the Ad Hoc Groups between the
date hereof and the Effective Date of (A) the occurrence of a Termination Event;
(B) any matter or circumstance which the Company knows, or suspects is likely,
to be a material impediment to the implementation or consummation of the
Restructuring; or (C) if any Person has challenged the validity or priority of,
or has sought to avoid, any lien securing the 1L Notes, the 1.5L Notes or the 2L
Notes pursuant to a pleading filed with the Bankruptcy Court.

b. Negative Covenants. The Company agrees that, for the duration of the Support
Period, the Company shall not take any action materially inconsistent with, or
omit to take any action required by, this Agreement, the Plan (if applicable),
or any of the other Definitive Documents.

7. Termination of Agreement.

a. Consenting Creditor Termination Events. This Agreement may be terminated by
the Required Consenting First Lien Noteholders, the Required Consenting 1.5L
Noteholders, or the Required Consenting Crossholder Noteholders, by the delivery
to the Company and the other Consenting Parties of a written notice in
accordance with Section 22 hereof, solely as to the Consenting Creditors
delivering such notice, upon the occurrence and continuation of any of the
following events (each, a “Consenting Creditor Termination Event”):

(i) the breach by any Company Entity or any Consenting Party of (A) any
affirmative or negative covenant contained in this Agreement or (B) any other
obligations of such breaching Party set forth in this Agreement, in each case,
in any material respect and which breach remains uncured (to the extent curable)
for a period of ten (10) business days following the Company’s or the Consenting
Party’s (as applicable) receipt of notice pursuant to Section 22 hereof.

 

14



--------------------------------------------------------------------------------

(ii) any representation or warranty in this Agreement made by any Company Entity
or any Consenting Party shall have been untrue in any material respect when made
or shall have become untrue in any material respect, and such breach remains
uncured (to the extent curable) for a period of ten (10) business days following
the Company’s or the Consenting Party’s (as applicable) receipt of notice
pursuant to Section 22 hereof;

(iii) any Company Entity or any Consenting Party files any motion, pleading, or
related document with the Bankruptcy Court that is materially inconsistent with
this Agreement, the Term Sheet, or the Definitive Documents, and such motion,
pleading, or related document has not been withdrawn ten (10) business days of
the Company or such Consenting Party receiving written notice in accordance with
Section 22 that such motion, pleading, or related document is materially
inconsistent with this Agreement;

(iv) the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any ruling, judgment, or order
enjoining the consummation of any material portion of the Restructuring or
rendering illegal the Plan or any material portion thereof, and either (A) such
ruling, judgment, or order has been issued at the request of or with the
acquiescence of any Company Entity or any Consenting Party, or (B) in all other
circumstances, such ruling, judgment, or order has not been reversed or vacated
within thirty (30) calendar days after such issuance;

(v) the Bankruptcy Court (or other court of competent jurisdiction) enters an
order (A) directing the appointment of an examiner with expanded powers or a
trustee in any of the Chapter 11 Cases, (B) converting any of the Chapter 11
Cases to cases under chapter 7 of the Bankruptcy Code, (C) dismissing any of the
Chapter 11 Cases, or (D) the effect of which would render the Plan incapable of
consummation on the terms set forth in this Agreement;

(vi) any Company Entity or any Consenting Party files or supports (or fails to
timely object to) another party in filing (A) a motion or pleading challenging
the amount, validity, or priority of any Claims held by any Consenting Creditor
against the Company (or any liens securing such Claims), (B) any plan of
reorganization, liquidation, or sale of all or substantially all of the
Company’s assets other than the Plan, or (C) a motion or pleading asserting (or
seeking standing to assert) any purported claims or causes of action against any
of the Consenting Creditors, which event remains uncured for a period of ten
(10) business days following the Company’s or Consenting Party’s (as applicable)
receipt of notice pursuant to Section 22 hereof;

(vii) the Bankruptcy Court enters an order providing relief against any
Consenting Creditor with respect to any of the causes of action or proceedings
specified in Section 7(a)(vi)(A) or (C);

 

15



--------------------------------------------------------------------------------

(viii) (A) any Definitive Document filed by the Company or any Consenting Party,
or any related order entered by the Bankruptcy Court, in the Chapter 11 Cases,
is inconsistent with the terms and conditions set forth in this Agreement or is
otherwise not in accordance with this Agreement, or (B) any of the terms or
conditions of any of the Definitive Documents is waived, amended, supplemented,
or otherwise modified in any material respect without the prior written consent
of the Required Consenting First Lien Noteholders, the Required Consenting 1.5L
Noteholders and the Required Consenting Crossholder Noteholders (or such parties
as may be required by the terms of such Definitive Document, if then effective),
in each case, which remains uncured for ten (10) Business Days after the receipt
by the Company of written notice delivered in accordance herewith;

(ix) any of the Milestones have not been achieved, extended, or waived within
three (3) business days after such Milestone;

(x) any termination or acceleration of the DIP Facility;

(xi) any termination event in favor of the Required Consenting First Lien
Noteholders, the Required Consenting 1.5L Noteholders, or the Required
Consenting Crossholder Noteholders, or event of default by the Company under the
RSA Order, the Equity Backstop Commitment Agreement, the BCA Approval Order, the
Debt Backstop Documents, or the Debt Backstop Order, as applicable, that has not
been waived or cured (to the extent curable) prior to the expiration of any
applicable grace periods thereunder;

(xii) if any Company Entity (A) withdraws the Plan, (B) publicly announces its
intention not to support the Plan, (C) files a motion with the Bankruptcy Court
seeking the approval of an Alternative Transaction, or (D) agrees to pursue
(including, for the avoidance of doubt, as may be evidenced by a term sheet,
letter of intent, or similar document executed by a Company Entity) or publicly
announces its intent to pursue an Alternative Transaction;

(xiii) the Company files or announces that it will file any motion or
application seeking authority to sell any material assets without the prior
written consent of the Required Consenting First Lien Noteholders, the Required
Consenting 1.5L Noteholders and the Required Consenting Crossholder Noteholders;

(xiv) the Company terminates any of its obligations under and in accordance with
Sections 7(b) or (d), as applicable, of this Agreement;

(xv) the Required Consenting First Lien Noteholders, the Required Consenting
1.5L Noteholders or the Required Consenting Crossholder Noteholders terminate
any of their respective obligations under and in accordance with this
Section 7(a) or (d), as applicable;

(xvi) the Bankruptcy Court enters an order, or the Company files a motion
seeking an order (without the prior written consent of the Required Consenting
First Lien Noteholders, the Required Consenting 1.5L Noteholders and the
Required Consenting Crossholder Noteholders), (i) converting one or more of the
Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code,
(ii) appointing an examiner with expanded powers beyond those set forth in
sections 1106(a)(3) and (4) of the Bankruptcy Code or a trustee in one or more
of the Chapter 11 Cases, (iii) denying the entry of the RSA Order, the BCA
Approval Order, or the Debt Backstop Order, or (iv) making a finding of fraud,
dishonesty or misconduct by any executive, officer or director of the Company,
regarding or relating to the Company;

 

16



--------------------------------------------------------------------------------

(xvii) the issuance by any governmental authority, including the Bankruptcy
Court, any regulatory authority or any other court of competent jurisdiction, of
any ruling or order enjoining the consummation of the Plan; provided, however,
that the Company shall have five (5) business days after the issuance of such
ruling or order to obtain relief that would allow consummation of the Plan in a
manner that (A) does not prevent or diminish in a material way compliance with
the terms of this Agreement, and (B) is reasonably acceptable to the Required
Consenting First Lien Noteholders, the Required Consenting 1.5L Noteholders and
the Required Consenting Crossholder Noteholders;

(xviii) without the prior consent of the Required Consenting First Lien
Noteholders, the Required Consenting 1.5L Noteholders, and the Required
Consenting Crossholder Noteholders, the Company or any of the Company’s foreign
subsidiaries or affiliates (A) voluntarily commences any case or files any
petition seeking bankruptcy, winding up, dissolution, liquidation,
administration, moratorium, reorganization or other relief under any federal,
state, or foreign bankruptcy, insolvency, administrative receivership or similar
law now or hereafter in effect except as provided in this Agreement,
(B) consents to the institution of, or fails to contest in a timely and
appropriate manner, any involuntary proceeding or petition described above,
(C) files an answer admitting the material allegations of a petition filed
against it in any such proceeding, (D) applies for or consents to the
appointment of a receiver, administrator, administrative receiver, trustee,
custodian, sequestrator, conservator or similar official, (E) makes a general
assignment or arrangement for the benefit of creditors or (F) takes any
corporate action for the purpose of authorizing any of the foregoing;

(xix) the Bankruptcy Court enters an order terminating any Company Entity’s
exclusive right to file and/or solicit acceptances of a plan of reorganization
(including the Plan);

(xx) the Company exercises its fiduciary out in accordance with Section 7(b)
hereof;

(xxi) the Bankruptcy Court enters an order denying confirmation of the Plan;

(xxii) an order confirming the Plan is reversed or vacated;

(xxiii) any court of competent jurisdiction has entered a final, non-appealable
judgment or order declaring this Agreement to be unenforceable;

(xxiv) an order is entered by the Bankruptcy Court granting relief from the
automatic stay to the holder or holders of any security interest to permit
foreclosure (or the granting of a deed in lieu of foreclosure on the same) on
any of the Company’s assets (other than in respect of insurance proceeds or with
respect to assets having a fair market value of less than $15,000,000 in the
aggregate); or

 

17



--------------------------------------------------------------------------------

(xxv) the failure of the Consenting Creditors to hold, in the aggregate, at
least: (A) 66 2/3% of the aggregate principal amount outstanding of the 1L
Notes; (B) 66 2/3% of the aggregate principal amount outstanding of the 1.5L
Notes; and (C) 66 2/3% of the aggregate principal amount outstanding of the 2L
Notes and the Unsecured Notes, in each case, at any time after April 5, 2019.

Notwithstanding the foregoing, if any Consenting Creditor Termination Event is
caused by any Consenting Party, this Agreement shall be terminable solely with
respect to that Consenting Party.

b. Company Termination Events. This Agreement may be terminated by the Company
by the delivery to counsel to the Consenting Parties of a written notice in
accordance with Section 22 hereof, upon the occurrence and continuation of any
of the following events (each, a “Company Termination Event”):

(i) the breach in any material respect by Consenting Creditors holding (A) an
amount of 1L Notes that would result in non-breaching Consenting Creditors
holding less than 66 2/3% in aggregate principal amount outstanding of the 1L
Notes, (B) an amount of 1.5L Notes that would result in non-breaching Consenting
Creditors holding less than 66 2/3% in aggregate principal amount outstanding of
the 1.5L Notes, or (C) an amount of 2L Notes and Unsecured Notes that would
result in non-breaching Consenting Creditors holding less than 66 2/3% in
aggregate principal amount outstanding of 2L Notes and Unsecured Notes, in each
case with respect to any of the representations, warranties, or covenants of
such Consenting Creditors set forth in this Agreement and which breach remains
uncured for a period of ten (10) business days after the receipt by the
applicable Consenting Creditor from the Company of written notice of such
breach, which written notice will set forth in detail the alleged breach;

(ii) the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any ruling, judgment, or order
enjoining the consummation of or rendering illegal the Plan or any material
portion thereof, and either (A) such ruling, judgment, or order has been issued
at the request of (or agreement by) the Consenting Parties, or (B) in all other
circumstances, such ruling, judgment, or order has not been reversed or vacated
within thirty (30) calendar days after such issuance;

(iii) the failure of the Consenting Creditors to hold, in the aggregate, at
least: (A) 66 2/3% of the aggregate principal amount outstanding of the 1L
Notes; (B) 66 2/3% of the aggregate principal amount outstanding of the 1.5L
Notes; (C) 66 2/3% of the aggregate principal amount outstanding of the 2L Notes
and the Unsecured Notes, in each case, at any time after April 5, 2019;

(iv) the failure of the Consenting Creditors (as a group, which is not required
to include each Consenting Creditor) to execute commitment agreements in respect
of the entire amount of the Rights Offering and the Exit Facility (each as
defined in the Term Sheet) on or before April 15, 2019;

(v) any termination event in favor of the Company or event of default by a party
other than the Company under the RSA Order, the Equity Backstop Commitment
Agreement, the BCA Approval Order, the Debt Backstop Documents, or the Debt
Backstop Order, as applicable, that has not been waived or cured (to the extent
curable) prior to the expiration of any applicable grace periods thereunder;

 

18



--------------------------------------------------------------------------------

(vi) the Bankruptcy Court (or other court of competent jurisdiction) enters an
order (A) directing the appointment of an examiner with expanded powers or a
trustee in any of the Chapter 11 Cases, (B) converting any of the Chapter 11
Cases to cases under chapter 7 of the Bankruptcy Code, (C) dismissing any of the
Chapter 11 Cases, or (D) the effect of which would render the Plan incapable of
consummation on the terms set forth in this Agreement;

(vii) the board of directors or managers or similar governing body, as
applicable, of any Company Entity determines that continued performance under
this Agreement (including taking any action or refraining from taking any
action) would be inconsistent with the exercise of its fiduciary duties under
applicable law (as reasonably determined by such board or body in good faith
after consultation with legal counsel);

(viii) the Bankruptcy Court enters an order denying confirmation of the Plan;

(ix) an order confirming the Plan is reversed or vacated; or

(x) any court of competent jurisdiction has entered a final, non-appealable
judgment or order declaring this Agreement to be unenforceable.

c. Consenting Sponsor Termination Events. This Agreement may be terminated by
the Consenting Sponsors, solely as to the Consenting Sponsors, by the delivery
to counsel to the Company and the Consenting Parties of a written notice in
accordance with Section 22 hereof, upon the occurrence and continuation of any
of the following events (each, a “Consenting Sponsor Termination Event”):

(i) the breach in any material respect by Consenting Creditors holding (A) an
amount of 1L Notes that would result in non-breaching Consenting Creditors
holding less than 66 2/3% in aggregate principal amount outstanding of the 1L
Notes, (B) an amount of 1.5L Notes that would result in non-breaching Consenting
Creditors holding less than 66 2/3% in aggregate principal amount outstanding of
the 1.5L Notes, or (C) an amount of 2L Notes and Unsecured Notes that would
result in non-breaching Consenting Creditors holding less than 66 2/3% in
aggregate principal amount outstanding of 2L Notes and Unsecured Notes, in each
case with respect to any of the representations, warranties, or covenants of
such Consenting Creditors set forth in this Agreement and which breach remains
uncured for a period of ten (10) business days after the receipt by the
applicable Consenting Creditor from the Consenting Sponsors of written notice of
such breach, which written notice will set forth in detail the alleged breach;

(ii) the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any ruling, judgment, or order
enjoining the consummation of or rendering illegal the Plan or any material
portion thereof, and either (A) such ruling, judgment, or order has been issued
at the request of (or agreement by) the Consenting Creditors, or (B) in all
other circumstances, such ruling, judgment, or order has not been reversed or
vacated within thirty (30) calendar days after such issuance;

 

19



--------------------------------------------------------------------------------

(iii) the failure of the Consenting Creditors to hold, in the aggregate, at
least: (A) 66 2/3% of the aggregate principal amount outstanding of the 1L
Notes; (B) 66 2/3% of the aggregate principal amount outstanding of the 1.5L
Notes; and (C) 66 2/3% of the aggregate principal amount outstanding of the 2L
Notes and the Unsecured Notes, in each case, at any time after April 5, 2019;

(iv) the Bankruptcy Court (or other court of competent jurisdiction) enters an
order (A) directing the appointment of an examiner with expanded powers or a
trustee in any of the Chapter 11 Cases, (B) converting any of the Chapter 11
Cases to cases under chapter 7 of the Bankruptcy Code, (C) dismissing any of the
Chapter 11 Cases, or (D) the effect of which would render the Plan incapable of
consummation on the terms set forth in this Agreement;

(v) (A) any Definitive Document filed by the Company or any Consenting Party, or
any related order entered by the Bankruptcy Court, in the Chapter 11 Cases, is
inconsistent with the terms and conditions set forth in this Agreement or is
otherwise not in accordance with this Agreement, or (B) any of the terms or
conditions of any of the Definitive Documents is waived, amended, supplemented,
or otherwise modified in any material respect without the prior written consent
of the Consenting Sponsors (or such parties as may be required by the terms of
such Definitive Document, if then effective), in each case, which remains
uncured for five (5) Business Days after the receipt by the Company of written
notice delivered in accordance herewith;

(vi) the Company terminates any of its obligations under and in accordance with
Sections 7(b) or (d), as applicable, of this Agreement;

(vii) the Required Consenting First Lien Noteholders, the Required Consenting
1.5L Noteholders or the Required Consenting Crossholder Noteholders terminate
any of their respective obligations under and in accordance with this
Section 7(a) or (d), as applicable;

(viii) the Bankruptcy Court enters an order denying confirmation of the Plan;

(ix) an order confirming the Plan is reversed or vacated; or

(x) any court of competent jurisdiction has entered a final, non-appealable
judgment or order declaring this Agreement to be unenforceable.

d. Mutual Termination. This Agreement may be terminated in writing by mutual
agreement of the Company Entities, the Required Consenting First Lien
Noteholders, the Required Consenting 1.5L Noteholders, the Required Consenting
Crossholder Noteholders and the Consenting Sponsors (a “Mutual Termination
Event”).

e. Individual Termination. Any individual Consenting Party may terminate this
Agreement, as to itself only, by the delivery to counsel to the Company and the
Consenting Parties of a written notice in accordance with Section 22, upon the
occurrence and continuation of any of the following events (each, an “Individual
Termination Event”):

 

20



--------------------------------------------------------------------------------

(i) this Agreement is amended without its consent in such a way as to alter any
of the economic terms thereof in a manner that is disproportionately adverse to
such Consenting Party as compared to similarly situated Consenting Parties; or

(ii) the Effective Date shall not have occurred by the date that is 270 calendar
days after the Petition Date.

f. Automatic Termination. This Agreement shall terminate automatically without
any further required action or notice upon the occurrence of the Effective Date
(collectively with the Consenting Creditor Termination Events, the Company
Termination Events, the Consenting Sponsor Termination Events, the Mutual
Termination Event, and the Individual Termination Event, the “Termination
Events”).

g. Effect of Termination. Upon any termination of this Agreement that is not
limited in its effectiveness to an individual Party or Parties in accordance
with Section 7, this Agreement shall forthwith become null and void and of no
further force or effect as to any Party, and each Party shall, except as
provided otherwise in this Agreement, be immediately released from its
liabilities, obligations, commitments, undertakings, and agreements under or
related to this Agreement and shall have all the rights and remedies that it
would have had and shall be entitled to take all actions, whether with respect
to the Plan or otherwise, that it would have been entitled to take had it not
entered into this Agreement; provided that in no event shall any such
termination relieve a Party from liability for its breach or non-performance of
its obligations hereunder that arose prior to the date of such termination or
any obligations hereunder that expressly survive termination of this Agreement
under Section 16 hereof, provided further, however, that notwithstanding
anything to the contrary herein, the right to terminate this Agreement under
this Section 7 shall not be available to any Party whose failure to fulfill any
material obligation under this Agreement has been the cause of, or resulted in,
the occurrence of the applicable Termination Event. Upon the occurrence of a
validly-exercised Termination Event prior to entry of the Confirmation Order by
the Bankruptcy Court, any and all consents or ballots tendered by the terminated
Party shall be deemed, for all purposes, to be null and void ab initio and shall
not be considered or otherwise used in any manner by any Party in connection
with the Restructuring, this Agreement, or otherwise. Upon the termination of
this Agreement that is limited in its effectiveness as to an individual Party or
Parties in accordance with Section 7: (i) this Agreement shall become null and
void and of no further force or effect with respect to the terminated Party or
Parties, who shall be immediately released from its or their liabilities,
obligations, commitments, undertakings, and agreements under or related to this
Agreement and shall have all the rights and remedies that it or they would have
had and such Party or Parties shall be entitled to take all actions, whether
with respect to the Plan or otherwise, that it or they would have been entitled
to take had it or they not entered into this Agreement; provided, the terminated
Party or Parties shall not be relieved of any liability for breach or
non-performance of its or their obligations hereunder that arose prior to the
date of such termination or any obligations hereunder that expressly survive
termination of this Agreement under Section 16 hereof; and (ii) this Agreement
shall remain in full force and effect with respect to all Parties other than the
terminated Party or Parties.

 

21



--------------------------------------------------------------------------------

h. Automatic Stay. The Company Entities acknowledge that, after the commencement
of the Chapter 11 Cases, the giving of notice of default or termination by any
other Party pursuant to this Agreement shall not be a violation of the automatic
stay under section 362 of the Bankruptcy Code, and the Company Entities hereby
waive, to the fullest extent permitted by law, the applicability of the
automatic stay as it relates to any such notice being provided; provided that
nothing herein shall prejudice any Party’s rights to argue that the giving of
notice of default or termination was not proper under the terms of this
Agreement.

8. Definitive Documents; Good Faith Cooperation; Further Assurances.

a. Subject to the terms and conditions described herein, during the Support
Period, each Party, severally and not jointly, hereby covenants and agrees to
reasonably cooperate with each other in good faith in connection with the
negotiation, drafting, execution (to the extent such Party is a party thereto),
and delivery of the Definitive Documents. Furthermore, subject to the terms and
conditions hereof, each of the Parties shall take such action as may be
reasonably necessary or reasonably requested by the other Parties to carry out
the purposes and intent of this Agreement, including making and filing any
required regulatory filings (provided that no Consenting Party shall be required
to incur any cost, expense, or liability in connection therewith unless such
Consenting Party shall have received an assurance of reimbursement satisfactory
to it).

b. Each Consenting Creditor that is a Backstop Party entitled to receive a
Structuring Premium and the Company hereby agree to work in good faith to
negotiate and execute the Equity Backstop Agreement and the Debt Backstop
Agreement as promptly as practicable after the date of this Agreement, with each
such agreement to be in customary form for agreements of such type. The
Consenting Creditors and the Company hereby acknowledge and agree that the
economic terms regarding the Equity Backstop Agreement and the Debt Backstop
Agreement, including the associated fees and structuring premiums, shall be as
described in the Term Sheet. In the event that any Backstop Party does not
execute and deliver the Equity Backstop Agreement and/or the Debt Backstop
Agreement after such agreements have been negotiated pursuant to the terms of
this Agreement and the Term Sheet, any such non-executing Backstop Party shall
not be entitled to receive any fees or structuring premiums pursuant to such
agreements and (i) all commitments (along with all associated fees and premiums)
allocable to any such non-executing Backstop Party under the Equity Backstop
Agreement and/or the Debt Backstop Agreement, as applicable, will be offered on
a pro rata basis (based on the pro forma equity splits among the Backstop
Parties as described in the Term Sheet), to the other Equity Backstop Parties
and/or Debt Backstop Parties, as applicable, and, if not fully subscribed after
being offered to the other Equity Backstop Parties and/or Debt Backstop Parties,
will be offered to on a pro rata basis to all Consenting Creditors (based on the
pro forma equity splits among the Consenting Creditors as described in the Term
Sheet) (ii) all structuring premiums allocable to any such non-executing
Backstop Party under the Equity Backstop Agreement and/or the Debt Backstop
Agreement, as applicable, will be allocated on a pro rata basis (based upon the
percentages of the applicable structuring premium to be received by the Backstop
Parties other than any non-executing Backstop Party) to the other Backstop
Parties entitled to receive Equity Backstop Premium and/or Debt Backstop
Obligation Premium, as applicable, as provided in the Term Sheet. The Company
and each Consenting Creditor shall be entitled to all of their rights and
remedies hereunder in the event that any Backstop Party breaches its obligations
under this Section 8(b).

 

22



--------------------------------------------------------------------------------

9. Representations and Warranties.

a. Each Party, severally and not jointly, represents and warrants to the other
Parties that the following statements are true, correct, and complete as of the
date hereof (or as of the date a Consenting Party becomes a party hereto):

(i) such Party is validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization, and has all requisite corporate,
partnership, limited liability company, or similar authority to enter into this
Agreement and carry out the transactions contemplated hereby and perform its
obligations contemplated hereunder; and the execution and delivery of this
Agreement and the performance of such Party’s obligations hereunder have been
duly authorized by all necessary corporate, limited liability company,
partnership, or other similar action on its part;

(ii) the execution, delivery, and performance by such Party of this Agreement
does not and will not (A) violate any provision of law, rule, or regulation
applicable to it, its charter, or bylaws (or other similar governing documents),
or (B) conflict with, result in a breach of, or constitute a default under any
material contractual obligation to which it is a party (provided, however, that
with respect to the Company, it is understood that commencing the Chapter 11
Cases may result in a breach of or constitute a default under such obligations);

(iii) the execution, delivery, and performance by such Party of this Agreement
does not and will not require any registration or filing with, consent, or
approval of, or notice to, or other action, with or by, any federal, state, or
governmental authority or regulatory body, except such filings as may be
necessary and/or required by the Bankruptcy Court; and

(iv) this Agreement is the legally valid and binding obligation of such Party,
enforceable against it in accordance with its terms, except as enforcement may
be limited by bankruptcy, insolvency, reorganization, moratorium, or other
similar laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability or a ruling of the Bankruptcy Court.

b. Each Consenting Party severally (and not jointly), represents and warrants to
the Company that, as of the date hereof (or as of the date such Consenting Party
becomes a party hereto), such Consenting Party (i) is the beneficial owner of
(or investment manager, advisor, or subadvisor to one or more beneficial owners
of) the aggregate principal amount of Claims and/or Interests set forth below
its name on the signature page hereto (or below its name on the signature page
of a Joinder Agreement for any Consenting Party that becomes a Party hereto
after the date hereof), (ii) has, except in the case of Consenting Parties with
Repo Securities, with respect to the beneficial owners of such Claims or
Interests (as may be set forth on a schedule to such Consenting Party’s
signature page hereto), (A) sole investment or voting discretion with respect to
such Claims or Interests, (B) full power and authority to vote on and consent to
matters concerning such Claims or Interests, or to exchange, assign, and
transfer such Claims or Interests, and (C) full power and authority to bind or
act on the behalf of, such beneficial owners, (iii) other than pursuant to this
Agreement or with respect to Repo Securities, such Claims or Interests are free
and clear of any pledge, lien, security interest, charge, claim, equity, option,
proxy, voting restriction, right of first refusal, or other limitation on
disposition or encumbrance of any kind, that would prevent in any

 

23



--------------------------------------------------------------------------------

way such Consenting Party’s performance of its obligations contained in this
Agreement at the time such obligations are required to be performed, and
(iv) such Consenting Party is not the beneficial owner of (or investment
manager, advisor, or subadvisor to one or more beneficial owners of) any other
Claims against and/or Interests in any Company Entity. “Repo Securities” means,
with respect to a Consenting Creditor, Claims or Interests that are, on the date
hereof, subject to the terms and conditions of a repurchase agreement,
sell/buyback agreement or similar arrangement (each, a “Repo Agreement”) entered
into between, on the one hand, such Consenting Creditor (or one or more funds
which the Consenting Creditor is the discretionary investment manager, advisor
or sub-advisor of) and, on the other hand, a third-party. For the avoidance of
doubt, it is acknowledged and agreed that Repo Securities shall constitute
Claims for all purposes under this Agreement.

10. Additional Provisions Regarding Company Entities’ Commitments.

a. Nothing in this Agreement shall require any director or officer of any
Company Entity to violate their fiduciary duties to such Company Entity. No
action or inaction on the part of any director or officer of any Company Entity
that such directors or officers reasonably believe is required by their
fiduciary duties to such Company Entity shall be limited or precluded by this
Agreement; provided, however, that no such action or inaction shall be deemed to
prevent any of the Consenting Parties from taking actions that they are
permitted to take as a result of such actions or inactions, including
terminating their obligations hereunder.

b. Notwithstanding anything to the contrary in this Agreement, the Company
Entities shall not, and shall instruct and direct their respective
Representatives not to, seek or solicit any discussions or negotiations with
respect to, any Alternative Transaction; provided, however, that nothing in this
Section 10(b) shall limit the Parties’ ability to engage in marketing efforts,
discussions, and/or negotiations with any party regarding refinancing of the
Exit Facilities to be consummated following the Effective Date; provided,
further, that (a) if any of the Company Entities receive a proposal or
expression of interest regarding any Alternative Transaction, the Company
Entities shall be permitted to discuss or negotiate the terms of such proposal
or expression of interest and shall promptly notify counsel to the Ad Hoc Group,
orally and in writing, of any such proposal or expression of interest, with such
notice to include the material terms thereof, including (unless prohibited by a
separate agreement) the identity of the person or group of persons involved, and
(b) the Company Entities shall promptly furnish counsel to the Ad Hoc Group with
copies of any written offer, oral offer, or any other information that they
receive relating to the foregoing and shall promptly inform counsel to the Ad
Hoc Group of any material changes to such proposals.

c. Notwithstanding anything to the contrary herein, nothing in this Agreement
shall create any additional fiduciary obligations on the part of the Company, or
the Consenting Creditors, or any members, partners, managers, managing members,
officers, directors, employees, advisors, principals, attorneys, professionals,
accountants, investment bankers, consultants, agents or other representatives of
the same or their respective affiliated entities, in such person’s capacity as a
member, partner, manager, managing member, officer, director, employee, advisor,
principal, attorney, professional, accountant, investment banker, consultant,
agent or other representative of such Party or its affiliated entities, that
such entities did not have prior to the execution of this Agreement.

 

24



--------------------------------------------------------------------------------

d. Nothing in this Agreement shall: (i) impair or waive the rights of any
Company Entity to assert or raise any objection permitted under this Agreement
in connection with the Restructuring, or (ii) prevent any Company Entity from
enforcing this Agreement or contesting whether any matter, fact, or thing is a
breach of, or is inconsistent with, this Agreement.

11. Filings and Public Statements.

a. The Company shall submit drafts to counsel to the Consenting Parties of any
press releases, public documents, and any and all filings with the SEC, the
Bankruptcy Court, or otherwise that constitute disclosure of the existence or
terms of this Agreement or any amendment to the terms of this Agreement at least
forty-eight hours prior to making any such disclosure, and shall afford them a
reasonable opportunity under the circumstances to comment on such documents and
disclosures and shall consider any such comments in good faith. Except as
required by law or otherwise permitted under the terms of any other agreement
between the Company on the one hand, and any Consenting Party, on the other
hand, no Party or its advisors (including counsel to any Party) shall disclose
to any person (including other Consenting Parties), other than the Company’s
advisors, the principal amount or percentage of any Claims or Interests or any
other securities of the Company held by any other Party, in each case, without
such Party’s prior written consent; provided that (i) if such disclosure is
required by law, subpoena, or other legal process or regulation, the disclosing
Party shall afford the relevant Party a reasonable opportunity to review and
comment in advance of such disclosure and shall take all reasonable measures to
limit such disclosure (including by way of a protective order) (the expense of
which, if any, shall be borne by the relevant disclosing Party) and (ii) the
foregoing shall not prohibit the disclosure of the aggregate percentage or
aggregate principal amount of Claims or Interests held by all the Consenting
Parties collectively. Any public filing of this Agreement, with the Bankruptcy
Court, the SEC or otherwise, shall not include the executed signature pages to
this Agreement. Nothing contained herein shall be deemed to waive, amend or
modify the terms of any confidentiality or non-disclosure agreement between the
Company and any Consenting Creditor.

12. Amendments and Waivers.

During the Support Period, this Agreement, including any exhibits or schedules
hereto, may not be waived, modified, amended, or supplemented except in a
writing signed by the Company Entities, the Required Consenting First Lien
Noteholders, the Required Consenting 1.5L Noteholders, the Required Consenting
Crossholder Noteholders and the Consenting Sponsors (as applicable and to the
extent required herein); provided that: (i) any waiver, modification, amendment,
or supplement to Section 7(e) or this Section 12 shall require the prior written
consent of each Party; (ii) any waiver, modification, amendment, or supplement
to the definition of Required Consenting First Lien Noteholders, Required
Consenting 1.5L Noteholders or Required Consenting Crossholder Noteholders shall
require the prior written consent of each applicable Consenting Creditor that is
a member of the Ad Hoc Groups; (iii) any waiver, modification, amendment or
supplement to Section 4(c)(ii) of this Agreement or the last paragraph in the
section of the Term Sheet entitled “Equity Backstop Commitment” shall require
the consent of each Consenting Creditor and (iv) any waiver, modification,
amendment, or supplement that disproportionately and adversely affects the
economic recoveries or treatment of any Consenting Party compared to the
economic recoveries or treatment set forth in the Term Sheet hereto may not be
made without the prior written consent of such Consenting Party. Amendments to
any Definitive Document shall be governed as set forth in such Definitive
Document. Any consent required to be provided pursuant to this Section 12 may be
delivered by email from counsel.

 

25



--------------------------------------------------------------------------------

13. Effectiveness.

This Agreement shall become effective and binding on the Parties on the
Agreement Effective Date, and not before such date; provided that signature
pages executed by Consenting Parties shall be delivered to (a) the Company,
other Consenting Parties, and counsel to other Consenting Parties (if
applicable) in a redacted form that removes such Consenting Parties’ holdings of
Claims and any schedules to such Consenting Parties’ holdings (if applicable)
and (b) the legal and financial advisors to the Company and the Ad Hoc Groups,
respectively, in an unredacted form.

14. Governing Law; Jurisdiction; Waiver of Jury Trial.

a. This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York,
without giving effect to the conflicts of law principles thereof.

b. Each of the Parties irrevocably agrees that any legal action, suit, or
proceeding arising out of or relating to this Agreement brought by any party or
its successors or assigns shall be brought and determined in (a) the Bankruptcy
Court, for so long as the Chapter 11 Cases are pending, and (b) otherwise, any
federal or state court in the Borough of Manhattan, the City of New York, and
each of the Parties hereby irrevocably submits to the exclusive jurisdiction of
the aforesaid courts for itself and with respect to its property, generally and
unconditionally, with regard to any such proceeding arising out of or relating
to this Agreement. Each of the Parties agrees not to commence any proceeding
relating hereto or thereto except in the courts described above, other than
proceedings in any court of competent jurisdiction to enforce any judgment,
decree, or award rendered by any such court as described herein. Each of the
Parties further agrees that notice as provided herein shall constitute
sufficient service of process and the Parties further waive any argument that
such service is insufficient. Subject to the foregoing, each of the Parties
hereby irrevocably and unconditionally waives, and agrees not to assert, by way
of motion or as a defense, counterclaim, or otherwise, in any proceeding arising
out of or relating to this Agreement, (i) any claim that it is not personally
subject to the jurisdiction of the courts as described herein for any reason,
(ii) that it or its property is exempt or immune from jurisdiction of any such
court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment, or otherwise) and (iii) that (A) the
proceeding in any such court is brought in an inconvenient forum, (B) the venue
of such proceeding is improper, or (C) this Agreement, or the subject matter
hereof, may not be enforced in or by such courts.

c. EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT, OR ANY OTHER THEORY). EACH

 

26



--------------------------------------------------------------------------------

PARTY (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT, OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION.

15. Specific Performance/Remedies.

a. The Parties agree that irreparable damage would occur if any provision of
this Agreement were not performed in accordance with the terms hereof and that
the Parties shall be entitled to an injunction or injunctions without the
necessity of posting a bond to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof, in addition to
any other remedy to which they are entitled at law or in equity. Unless
otherwise expressly stated in this Agreement, no right or remedy described or
provided in this Agreement is intended to be exclusive or to preclude a Party
from pursuing other rights and remedies to the extent available under this
Agreement, at law, or in equity.

b. Notwithstanding anything to the contrary in this Agreement, none of the
Parties will be liable for, and none of the Parties shall claim or seek to
recover, any punitive, special, indirect or consequential damages or damages for
lost profits.

16. Survival.

Notwithstanding the termination of this Agreement pursuant to Section 7 hereof,
the agreements and obligations of the Parties set forth in the following
Sections: 7(g), 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, and 27 hereof
(and any defined terms used in any such Sections) shall survive such termination
and shall continue in full force and effect for the benefit of the Parties in
accordance with the terms hereof; provided that any liability of a Party for
failure to comply with the terms of this Agreement shall survive such
termination.

17. Headings.

The headings of the sections, paragraphs, and subsections of this Agreement are
inserted for convenience only and shall not affect the interpretation hereof or,
for any purpose, be deemed a part of this Agreement.

18. Successors and Assigns; Severability; Several Obligations.

This Agreement is intended to bind and inure to the benefit of the Parties and
their respective successors, permitted assigns, heirs, executors,
administrators, and representatives; provided that nothing contained in this
Section 18 shall be deemed to permit Transfers of interests in any Claims
against or Interests in any Company Entity, other than in accordance with the
express terms of this Agreement. If any provision of this Agreement, or the
application of any such provision to any person or entity or circumstance, shall
be held invalid or unenforceable in whole or in part, such invalidity or
unenforceability shall attach only to such provision or part thereof and the
remaining part of such provision hereof and this Agreement shall continue in
full force and

 

27



--------------------------------------------------------------------------------

effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party. Upon any such determination of invalidity, the Parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in a reasonably acceptable manner in order that
the transactions contemplated hereby are consummated as originally contemplated
to the greatest extent possible. The agreements, representations, and
obligations of the Parties are, in all respects, several and neither joint nor
joint and several. For the avoidance of doubt, the obligations arising out of
this Agreement are several and not joint with respect to each Consenting Party,
in accordance with its proportionate interest hereunder, and the Parties agree
not to proceed against any Consenting Party for the obligations of another.

19. No Third-Party Beneficiaries.

Unless expressly stated herein, this Agreement shall be solely for the benefit
of the Parties and no other person or entity shall be a third-party beneficiary
hereof.

20. Prior Negotiations; Entire Agreement.

This Agreement, including the exhibits and schedules hereto (including the Term
Sheet), constitutes the entire agreement of the Parties, and supersedes all
other prior negotiations, with respect to the subject matter hereof and thereof,
except that the Parties acknowledge that any confidentiality agreements (if any)
heretofore executed between the Company and each Consenting Party shall continue
in full force and effect in accordance with its terms.

21. Counterparts.

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, and all of which together shall be deemed to be one
and the same agreement. Execution copies of this Agreement may be delivered by
facsimile, electronic mail, or otherwise, which shall be deemed to be an
original for the purposes of this paragraph.

22. Notices.

All notices hereunder shall be deemed given if in writing and delivered, if
contemporaneously sent by electronic mail, facsimile, courier or by registered
or certified mail (return receipt requested) to the following addresses and
facsimile numbers:

 

(1)

If to the Company, to:

Hexion Inc.

180 East Broad Street

Columbus, Ohio 43215

Attention: Douglas Johns

 

28



--------------------------------------------------------------------------------

with a copy to:

Latham & Watkins LLP

885 Third Avenue

New York, New York 10022

Attention: George Davis (george.davis@lw.com)

Andrew Parlen (andrew.parlen@lw.com)

- and -

Latham & Watkins LLP

330 North Wabash, Suite 2800

Chicago, IL 60611

Attention:   

Caroline Reckler (caroline.reckler@lw.com)

Jason Gott (jason.gott@lw.com)

(2) If to a Consenting Creditor, to the addresses or facsimile numbers set forth
below following such Consenting Creditor’s signature to this Agreement or on the
applicable Joinder Agreement (if any), as the case may be,

with a copy to (solely in the case of Consenting Creditors that are members of
the First Lien Ad Hoc Group):

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, New York 10036

Email: idizengoff@akingump.com; pdublin@akingump.com; dfisher@akingump.com and
nmoss@akingump.com

Attention: Ira S. Dizengoff, Esq., Philip C. Dublin, Esq., Daniel Fisher, Esq.
and Naomi Moss, Esq.

with a copy to (solely in the case of Consenting Creditors that are members of
the 1.5 Lien Ad Hoc Group):

Jones Day

250 Vesey Street

New York, NY 10281

Attention:   Sidney P. Levinson (slevinson@jonesday.com)

Jeremy D. Evans (jdevans@jonesday.com)

with a copy to (solely in the case of Consenting Creditors that are members of
the Crossholder Ad Hoc Group):

Milbank LLP

55 Hudson Yards

New York, New York 10001

Attention:   Samuel A. Khalil (skhalil@milbank.com)

Matthew L. Brod (mbrod@milbank.com)

 

29



--------------------------------------------------------------------------------

(3) If to a Consenting Sponsor, to the addresses or facsimile numbers set forth
below following such Consenting Sponsor’s signature to this Agreement or on the
applicable Joinder Agreement (if any), as the case may be.

Any notice given by electronic mail, facsimile, delivery, mail, or courier shall
be effective when received.

23. Reservation of Rights; No Admission.

a. Nothing contained herein shall (i) limit (A) the ability of any Party to
consult with other Parties, or (B) the rights of any Party under any applicable
bankruptcy, insolvency, foreclosure, or similar proceeding, including the right
to appear as a party in interest in any matter to be adjudicated in order to be
heard concerning any matter arising in the Chapter 11 Cases, in each case, so
long as such consultation or appearance is consistent with such Party’s
obligations hereunder; (ii) limit the ability of any Consenting Party to sell or
enter into any transactions in connection with the Claims, or any other claims
against or interests in the Company, subject to the terms of Section 4(b)
hereof; or (iii) constitute a waiver or amendment of any provision of any
applicable credit agreement or indenture or any agreements executed in
connection with such credit agreement or indenture.

b. Except as expressly provided in this Agreement, nothing herein is intended
to, or does, in any manner waive, limit, impair, or restrict the ability of each
of the Parties to protect and preserve its rights, remedies, and interests,
including its claims against any of the other Parties (or their respective
affiliates or subsidiaries) or its full participation in any bankruptcy case
filed by the Company or any of its affiliates and subsidiaries. This Agreement
is part of a proposed settlement of matters that could otherwise be the subject
of litigation among the Parties. Pursuant to Rule 408 of the Federal Rule of
Evidence, any applicable state rules of evidence, and any other applicable law,
foreign or domestic, this Agreement and all negotiations relating thereto shall
not be admissible into evidence in any proceeding other than a proceeding to
enforce its terms. This Agreement shall in no event be construed as or be deemed
to be evidence of an admission or concession on the part of any Party of any
claim or fault or liability or damages whatsoever. Each of the Parties denies
any and all wrongdoing or liability of any kind and does not concede any
infirmity in the claims or defenses which it has asserted or could assert.

24. Relationship Among Consenting Parties.

Notwithstanding anything to the contrary herein, the duties and obligations of
the Consenting Creditors under this Agreement shall be several, not joint. It is
understood and agreed that no Consenting Creditor has any fiduciary duty, duty
of trust or confidence in any kind or form with any other Consenting Creditor,
the Company or any other stakeholder of the Company and, except as expressly
provided in this Agreement, there are no commitments among or between them. In
this regard, it is understood and agreed that any Consenting Party may trade in
the debt

 

30



--------------------------------------------------------------------------------

of the Company without the consent of the Company or any other Consenting Party,
subject to applicable securities laws, the terms of this Agreement, and any
Confidentiality Agreement entered into with the Company; provided that no
Consenting Party shall have any responsibility for any such trading by any other
Person by virtue of this Agreement. No prior history, pattern, or practice of
sharing confidences among or between the Consenting Parties shall in any way
affect or negate this understanding and agreement.

25. No Solicitation; Representation by Counsel; Adequate Information.

a. This Agreement is not and shall not be deemed to be a solicitation for votes
in favor of the Plan in the Chapter 11 Cases. The acceptances of the Consenting
Parties with respect to the Plan will not be solicited until such Consenting
Parties has received the Disclosure Statement and related ballots and
solicitation materials.

b. Each Party acknowledges that it has had an opportunity to receive information
from the Company and that it has been represented by counsel in connection with
this Agreement and the transactions contemplated hereby. Accordingly, any rule
of law or any legal decision that would provide any Party with a defense to the
enforcement of the terms of this Agreement against such Party based upon lack of
legal counsel shall have no application and is expressly waived.

c. Although none of the Parties intends that this Agreement should constitute,
and they each believe it does not constitute, a solicitation or acceptance of a
chapter 11 plan of reorganization or an offering of securities, each Consenting
Party acknowledges, agrees, and represents to the other Parties that it (i) is
an “accredited investor” as such term is defined in Rule 501(a) of the
Securities Act of 1933, (ii) understands that any securities to be acquired by
it pursuant to the Plan have not been registered under the Securities Act and
that such securities are, to the extent not acquired pursuant to section 1145 of
the Bankruptcy Code, being offered and sold pursuant to an exemption from
registration contained in the Securities Act, based in part upon such Consenting
Party’s representations contained in this Agreement and cannot be sold unless
subsequently registered under the Securities Act or an exemption from
registration is available, and (iii) has such knowledge and experience in
financial and business matters that such Consenting Party is capable of
evaluating the merits and risks of the securities to be acquired by it pursuant
to the Plan and understands and is able to bear any economic risks with such
investment.

26. Conflicts.

In the event of any conflict among the terms and provisions of the RSA and of
the Term Sheet, the terms and provisions of the Term Sheet shall control.

27. Payment of Fees and Expenses.

The Company shall pay or reimburse all reasonable and documented fees and
out-of-pocket expenses (expenses when due (including travel costs and expenses)
of the attorneys, accountants, other professionals, advisors, and consultants of
the Ad Hoc Groups (whether incurred directly or on their behalf and regardless
of whether such fees and expenses are incurred before or after the

 

31



--------------------------------------------------------------------------------

Petition Date), including the fees and expenses of (a) the following advisors to
the First Lien Ad Hoc Group: (i) Akin Gump Strauss Hauer & Feld, LLP as counsel;
(ii) Ashby & Geddes, as local counsel; and (iii) Evercore Group, L.L.C., as
financial advisor; (b) the following advisors to the 1.5 Lien Ad Hoc Group: (i)
Jones Day, as counsel; (ii) Young Conaway Stargatt & Taylor LLP, as local
counsel; and (iii) Perella Weinberg Partners, as financial advisor; and (c) the
following advisors to the Crossholder Ad Hoc Group (i) Milbank LLP, as counsel
(ii) Morris, Nichols, Arsht & Tunnell LLP, as local counsel; and (iii) Houlihan
Lokey Capital, Inc., as financial advisor; in each case, including all amounts
payable or reimbursable under applicable fee or engagement letters with the
Company (which agreements shall not be terminated by the Company before the
termination of this Agreement); provided, further, that to the extent that the
Company terminates this Agreement under Section 7(b), the Company’s
reimbursement obligations under this Section 27 shall survive with respect to
any and all fees and expenses incurred on or prior to the date of termination
and such termination shall not automatically terminate any applicable fee or
engagement letters. Each of the RSA Order, the BCA Approval Order and the Debt
Backstop Order shall contain language approving the payment of all such fees and
expenses by the Company, including any back-end, transaction, success or similar
fees provided for under the applicable fee or engagement letters with the
Company.

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
and delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.

[Signature pages follow.]

 

32



--------------------------------------------------------------------------------

COMPANY ENTITIES

 

Hexion Holdings LLC Hexion LLC Hexion Inc. Hexion Nimbus Inc. Hexion Nimbus
Asset Holdings LLC Hexion Deer Park LLC Hexion VAD LLC Hexion 2 U.S. Finance
Corp. Hexion HSM Holdings LLC By:  

/s/ George F. Knight III

Name:   George F. Knight III Title:   Executive Vice President   and Chief
Financial Officer Hexion CI Holding Company (China) LLC Hexion Investments Inc.
Hexion International Inc. North American Sugar Industries Incorporated
Cuban-American Mercantile Corporation The West India Company NL Coop Holdings
LLC Lawter International Inc. By:  

/s/ George F. Knight III

Name:   George F. Knight III Title:   Executive Vice President Hexion Nova
Scotia Finance, ULC By:  

/s/ George F. Knight III

Name:   George F. Knight III Title:   President

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Term Sheet



--------------------------------------------------------------------------------

Exhibit A

EXECUTION VERSION

THIS TERM SHEET IS NOT AN OFFER WITH RESPECT TO ANY SECURITIES OR A SOLICITATION
OF ACCEPTANCES OF A CHAPTER 11 PLAN WITHIN THE MEANING OF SECTION 1125 OF THE
BANKRUPTCY CODE. ANY SUCH OFFER OR SOLICITATION WILL COMPLY WITH ALL APPLICABLE
SECURITIES LAWS AND/OR PROVISIONS OF THE BANKRUPTCY CODE. NOTHING CONTAINED IN
THIS TERM SHEET SHALL BE AN ADMISSION OF FACT OR LIABILITY OR, UNTIL THE
OCCURRENCE OF THE AGREEMENT EFFECTIVE DATE ON THE TERMS DESCRIBED HEREIN AND IN
THE RESTRUCTURING SUPPORT AGREEMENT, DEEMED BINDING ON ANY OF THE PARTIES
HERETO.

Hexion Restructuring Term Sheet

This Term Sheet, which is Exhibit A to a Restructuring Support Agreement dated
April 1, 2019, by and among the Debtors, the Consenting Noteholders, and the
Consenting Sponsors (the “Restructuring Support Agreement”), describes the
proposed terms of the Debtors’ restructuring (the “Restructuring”). The Debtors
will implement the Restructuring through a plan of reorganization under chapter
11 of the Bankruptcy Code, which shall be consistent with the terms of this Term
Sheet and the Restructuring Support Agreement (as it may be amended or
supplemented from time to time in accordance with the terms of the Restructuring
Support Agreement, the “Plan”), in voluntary chapter 11 cases (the “Chapter 11
Cases”) to be commenced in the United States Bankruptcy Court for the District
of Delaware (the “Bankruptcy Court”). This Term Sheet incorporates the rules of
construction set forth in section 102 of the Bankruptcy Code. Capitalized terms
used but not otherwise defined herein have the meanings ascribed to them in the
Restructuring Support Agreement.

This Term Sheet does not include a description of all of the terms, conditions,
and other provisions that are to be contained in the Definitive Documents, which
remain subject to discussion and negotiation in accordance with the
Restructuring Support Agreement. Consummation of the transactions contemplated
by this Term Sheet are subject to (1) the negotiation and execution of
definitive documents evidencing and related to the Restructuring contemplated
herein, (2) satisfaction of all of the conditions in any definitive
documentation evidencing the transactions comprising the Restructuring, and
(3) entry of a Final Order of the Bankruptcy Court confirming the Plan and the
satisfaction of any conditions to the effectiveness thereof. The Definitive
Documents will contain terms and conditions that are dependent on each other,
including those described in this Term Sheet.

 



--------------------------------------------------------------------------------

OVERVIEW OF THE RESTRUCTURING Summary   

Subject in all respects to and as provided by the other terms of this Term Sheet
and to the Restructuring Support Agreement, Hexion Inc. and certain of its
affiliates (collectively, the “Debtors”) will restructure their funded debt
obligations with the proceeds of a new, $1.641 billion Exit Facility and a
$300 million common equity Rights Offering available to holders of Notes Claims,
in each case backstopped by certain holders of Notes Claims that have executed
the Restructuring Support Agreement, as well as with a new Exit ABL Facility and
through the issuance of new common equity in exchange for all outstanding Notes
Claims, in each case as set forth in this Term Sheet, the Restructuring Support
Agreement and the exhibits and schedules annexed thereto. The Debtors’ creditors
and equityholders will receive the following treatment:

 

•  holders of the Debtors’ 1L Notes will receive $1.45 billion in cash (less
adequate protection payments reflecting interest on the 1L Notes paid during the
Chapter 11 Cases), 72.5% of the New Hexion Common Shares (subject to dilution
for the Rights Offering Shares, the equity issued pursuant to the MIP and any
equity issued pursuant to the Equity Backstop Premium and the Debt Backstop
Premium (collectively, the “Agreed Dilution”)), and 72.5% of the Rights in the
Rights Offering;

 

•  holders of the Debtors’ 1.5L Notes, 2L Notes, and Unsecured Notes will
receive 27.5% of the New Hexion Common Shares (subject to the Agreed Dilution)
and 27.5% of the Rights in the Rights Offering;

 

•  general unsecured creditors will be paid in full; and

 

•  holders of the Debtors’ outstanding common equity will receive no recovery on
account of such common equity interests.

 

The Restructuring will be supported through the Debtors’ borrowing under a new,
$350 million DIP term facility and a $350 million DIP ABL facility.

Implementation    The Debtors will effectuate the Restructuring through the
Chapter 11 Cases and Confirmation of the Plan, which shall be consistent with
this Term Sheet and subject to the terms and conditions set forth in the
Restructuring Support Agreement.

 

2



--------------------------------------------------------------------------------

Rights Offering   

The Plan will provide for a rights offering (the “Rights Offering”) that will
provide Holders of allowed Notes Claims with rights to purchase for cash (the
“Rights”) their pro rata1 share of $300 million of New Hexion Common Shares
issued on the Effective Date (the “Rights Offering Shares”) at a 35% discount to
a stipulated post-new money plan total equity value of $1.374 billion (such
stipulated value, the “Plan Equity Value”) (based on a total enterprise value of
$3.1 billion) (the “Rights Offering Purchase Price”).2 Participation in the
Rights Offering will be available to Holders of allowed Notes Claims, in each
case who are eligible to participate in the Rights Offering under applicable
securities laws.

 

New Hexion Common Shares issued pursuant to the Rights Offering shall be issued
in reliance on the exemption from the registration requirements of the federal
securities laws pursuant to section 1145 of the Bankruptcy Code to the maximum
extent permitted by law, and otherwise pursuant to Section 4(a)(2) and/or
Regulation S of the Securities Act of 1933 (the “Securities Act”), or another
available exemption from registration, as applicable.

 

 

1 

The Rights shall be allocated on a pro rata basis on the same basis as the
allocation of the primary equity among holders of allowed 1L Notes Claims and
holders of Junior Notes Claims (i.e., 72.5% of the Rights shall be made
available to holders of allowed 1L Notes Claims and 27.5% to holders of allowed
Junior Notes Claims ratably based on Claim amounts within the respective
classes).

2 

On the closing date of the Rights Offering, each Equity Backstop Party that is a
registered investment company under the Investment Company Act of 1940, as
amended (each an “Investment Company”) shall deliver and pay its respective
Funding Amount by wire transfer of immediately available funds in U.S. dollars
to a segregated bank account of the subscription agent for the Rights Offering
(the “Rights Offering Subscription Agent”) designated by the Rights Offering
Subscription Agent in a funding notice delivered to Equity Backstop Parties, or
make other arrangements that are acceptable to the applicable Investment Company
and the Debtors, in satisfaction of such Equity Backstop Party’s Rights Offering
backstop obligation and its obligations to fully exercise its subscription
rights in accordance with the Equity Backstop Agreement.

 

3



--------------------------------------------------------------------------------

Equity Backstop Obligations   

The Rights Offering will be backstopped on a several, and not joint and several,
basis by certain parties to the Restructuring Support Agreement (the “Equity
Backstop Parties”) pursuant to, and in the amounts set forth in, the schedule
attached as Schedule 1 to the Restructuring Support Agreement (the “Equity
Backstop Allocation Schedule”) subject to negotiation and execution of
Definitive Documentation following receipt of all necessary internal approvals.
Schedule 1 shall be redacted in the Restructuring Support Agreement, including
in any filing with the Bankruptcy Court, provided that, to the extent required
as evidentiary support, it will be filed under seal with the Bankruptcy Court.

 

The Rights Offering will be conducted on the terms and conditions to be set
forth in the Equity Backstop Agreement to be entered into after the date of the
Restructuring Support Agreement and an order of the Bankruptcy Court approving
the Debtors’ entry into the Equity Backstop Agreement (the “BCA Approval
Order”).

 

As consideration for the Put Option and the obligations of the Equity Backstop
Parties and whether or not the Put Option is exercised, under the terms of the
Equity Backstop Agreement, each Equity Backstop Party will receive, based on its
Equity Backstop Obligations, its pro rata share of a premium (the “Equity
Backstop Premium”), which shall equal 8% of the aggregate Equity Backstop
Obligations and which shall be fully earned and nonrefundable upon entry of the
BCA Approval Order, payable free and clear of and without withholding on account
of any taxes, treated as an administrative expense of each of the Debtor’s
Estates, and paid in cash (or, at the option of each Equity Backstop Party, in
New Hexion Common Shares at the Plan Equity Value) upon closing of the Rights
Offering or in such other circumstances as may be agreed by the parties in the
Equity Backstop Agreement.

 

New Hexion Common Shares purchased pursuant to the Equity Backstop Agreement
shall be issued in reliance on the exemption from the registration requirements
of the federal securities laws pursuant to section 1145 of the Bankruptcy Code
to the maximum extent permitted by law, and otherwise in reliance on the
exemption from the registration requirements of the federal securities laws
pursuant to Section 4(a)(2) and/or Regulation S of the Securities Act, or
another available exemption from registration.

 

The Debtors and Reorganized Debtors shall use commercially reasonable efforts to
1) obtain “restricted” and “unrestricted” CUSIP identifiers for the New Hexion
Common Shares (as necessary), 2) make the New Hexion Common Shares (including
“restricted” and “unrestricted” securities) eligible for clearance and
settlement through the Depository Trust Company, and 3) make the New Hexion
Common Shares eligible for transfer pursuant to Rule 144A of the Securities Act,
including commercially reasonable efforts to comply with the requirements of
Rule 144(A)(d)(4). Other than restrictions imposed by state “blue sky” laws and
federal securities law and regulations, the New Hexion Common Shares shall not
be subject to any transfer restrictions, including, without limitation, any
rights of first offer, rights of first refusal, or rights of last offer
provisions, other than customary provisions relating to the protection of net
operating losses, if any, to be agreed upon by the Required Consenting
Noteholders.

 

4



--------------------------------------------------------------------------------

Exit Facility   

Pursuant to a competitive bidding process among third party financing sources in
consultation with the Required Consenting Noteholders, the Debtors shall obtain
an exit facility in an amount of not more than $1.641 billion (the “Exit
Facility”). Certain Consenting Noteholders (the “Debt Backstop Parties,” and
together with the Equity Backstop Parties, the “Backstop Parties”) will backstop
the Exit Facility on a several basis in the amounts set forth in, the schedule
attached as Schedule 2 to the Restructuring Support Agreement (the “Debt
Backstop Allocation Schedule”), subject to negotiation and execution of
Definitive Documents following receipt of all necessary internal approvals, and
on the following terms, such other terms as are on Schedule 4 to the
Restructuring Support Agreement and on such other terms to be agreed upon by the
Debt Backstop Parties. Schedules 2 and 4 shall be redacted in the Restructuring
Support Agreement, including in any filing with the Bankruptcy Court, provided
that, to the extent required as evidentiary support, it will be filed under seal
with the Bankruptcy Court:

 

•  Security: First Lien on all US assets (with carve out for ABL collateral),
including Principal Properties, if any, plus 100% of foreign sub stock

 

•  Commitment Length: until December 31, 2019

 

As consideration for the obligations of the Debt Backstop Parties, and whether
or not the Debt Backstop Parties provide the Exit Facility, under the terms of
the Debt Backstop Agreement to be entered into after the date of the
Restructuring Support Agreement, each Debt Backstop Party will receive, based on
its Debt Backstop Obligations, its pro rata share of a premium (the “Debt
Backstop Premium”), which shall consist of a premium equal to 3.375% of the
aggregate amount of Debt Backstop Obligations, which shall be fully earned and
nonrefundable upon entry of the DCA Approval Order, payable free and clear of
and without withholding on account of any taxes, treated as an administrative
expense of each of the Debtor’s Estates, and payable in cash (or, at the option
of each Debt Backstop Party, in New Hexion Common Shares at the Plan Equity
Value) upon the closing of the Exit Facility or in such other circumstances as
may be agreed by the parties in the Debt Backstop Agreement.

 

The obligations of the Debt Backstop Parties as set forth above shall be
referred to as the “Debt Backstop Obligations.”

 

In addition, the parties listed on Schedule 3 to the Restructuring Support
Agreement (the “Additional Put Option Premium Schedule”) shall receive as
additional consideration for providing the Debt Backstop Obligation, their pro
rata share of 1.5% of the aggregate amount of Debt Backstop Obligation (the
“Additional Put Option Premium”), which shall be fully earned and nonrefundable
upon entry of the DCA Approval Order, payable free and clear of and without
withholding on account of any taxes, treated as an administrative expense of
each of the Debtor’s Estates, and payable in cash upon the closing of the Exit
Facility in connection with the Restructuring or in such other circumstances as
may be agreed by the parties in the Debt Backstop Agreement. Schedule 3 shall be
redacted in the Restructuring Support Agreement, including in any filing with
the Bankruptcy Court, provided that, to the extent required as evidentiary
support, it will be filed under seal with the Bankruptcy Court.

 

5



--------------------------------------------------------------------------------

Exit ABL Facility    The Debtors will enter into an undrawn new asset-based
revolving loan facility on the Effective Date. TREATMENT OF CLAIMS AND INTERESTS
UNDER THE PLAN

Type of Claim

  

Treatment

  

Impairment / Voting

DIP Facility Claims    In full satisfaction of each allowed DIP Facility Claim,
each Holder thereof will be repaid in full in cash.    N/A Administrative Claims
   Except to the extent that a Holder of an allowed Administrative Claim and the
Debtor against which such allowed Administrative Claim is asserted agree to less
favorable treatment for such Holder, each Holder of an allowed Administrative
Claim shall receive, in full satisfaction of its Claim, payment in full in cash.
   N/A Priority Tax Claims    In full satisfaction of the allowed Priority Tax
Claims, each Holder of an allowed Priority Tax Claim will be paid in full in
cash or otherwise receive treatment consistent with the provisions of section
1129(a)(9) of the Bankruptcy Code.    N/A Other Secured Claims    In full
satisfaction of each allowed Other Secured Claim, each Holder thereof will
receive (a) payment in full in cash, (b) delivery of the collateral securing any
such Claim and payment of any interest required under section 506(b) of the
Bankruptcy Code, (c) Reinstatement of such Claim, or (d) other treatment
rendering such Claim Unimpaired.    Unimpaired; deemed to accept

 

Other Priority Claims    Except to the extent that a Holder of an allowed Other
Priority Claim and the Debtor against which such allowed Other Priority Claim is
asserted agree to less favorable treatment for such Holder, in full satisfaction
of each allowed Other Priority Claim against the Debtors, each Holder thereof
shall receive payment in full in cash or other treatment rendering such Claim
Unimpaired.    Unimpaired; deemed to accept

 

6



--------------------------------------------------------------------------------

1L Notes Claims    In full satisfaction of each allowed 1L Notes Claim, each
Holder thereof will receive its pro rata share of (a) cash in the amount of
$1,450,000,000 (but less the sum of adequate protection payments reflecting
interest on the 1L Notes paid during the Chapter 11 Cases), (b) 72.5% of New
Hexion Common Shares, subject to the Agreed Dilution, and (c) 72.5% of the
Rights.    Impaired; entitled to vote Junior Notes Claims    In full
satisfaction of each allowed Junior Notes Claim, each Holder thereof will
receive its pro rata share of (a) 27.5% of New Hexion Common Shares, subject to
the Agreed Dilution; and (b) 27.5% of the Rights.    Impaired; entitled to vote
General Unsecured Claims    Except to the extent that a Holder of an allowed
General Unsecured Claim and the Debtor against which such allowed General
Unsecured Claim is asserted agree to less favorable treatment for such Holder
(including, without limitation, with respect to the Consenting Sponsor Claim
Settlement), in full satisfaction of each allowed General Unsecured Claim
against the Debtors, each Holder thereof shall receive payment in cash in an
amount equal to such allowed General Unsecured Claim in the ordinary course of
business in accordance with the terms and conditions of the particular
transaction giving rise to such Claim.    Unimpaired; deemed to accept
Subordinated Securities Claims    No recovery    Imparied; deemed to reject
Intercompany Claims    No property will be distributed to the Holders of allowed
Intercompany Claims. Unless otherwise provided for under the Plan, each
Intercompany Claim will either be Reinstated or canceled and released at the
option of the Debtors with the consent of the Required Consenting Noteholders.
   Unimpaired; deemed to accept; or Impaired deemed to reject Intercompany
Interests    Intercompany Interests shall receive no recovery or distribution
and be Reinstated solely to the extent necessary to maintain the Debtors’
corporate structure.    Unimpaired; deemed to accept; or Impaired; deemed to
reject

 

7



--------------------------------------------------------------------------------

Existing Equity Interests    Each Holder of Existing Equity Interests shall
receive no distribution on account of such Existing Equity Interests.   
Impaired; deemed to reject. OTHER TERMS OF THE RESTRUCTURING Executory Contracts
and Unexpired Leases    Except as otherwise provided in this Term Sheet or the
Restructuring Support Agreement, the Debtors shall assume all executory
contracts and unexpired leases other than those to be identified on a schedule
of rejected contracts included in the Plan Supplement, which shall be consistent
with the Restructuring Support Agreement and this Term Sheet, including as
specified in “Employee Matters” and “Indemnification of Prepetition Directors,
Officers, Managers, et al.” The schedule of rejected contracts included in the
Plan Supplement shall be acceptable to the Debtors and reasonably acceptable to
the Required Consenting Noteholders. Charter; Bylaws; Corporate Governance   

Corporate governance for the Reorganized Debtors, including charters, bylaws, a
shareholder rights agreement, operating agreements, or other organization or
formation documents, as applicable, shall be consistent with section 1123(a)(6)
of the Bankruptcy Code, as applicable.

 

The Reorganized Hexion Board shall consist of seven (7) members, which shall be
comprised of Craig Rogerson, in his capacity as Chief Executive Officer of the
Reorganized Debtors, and six (6) other directors, which shall be selected by a
committee consisting of representatives from the following six (6) institutions:
Cyrus Capital Partners, L.P.; Monarch Alternative Capital LP; GoldenTree Asset
Management; GSO Capital Partners; Brigade Capital Management; and Davidson
Kempner Capital Management LP (collectively, the “Board Committee”) in
consultation with Craig Rogerson, in his capacity as Chief Executive Officer of
the Reorganized Debtors; provided, that, (x) if a holder represented on the
Board Committee determines to give up its seat the next largest pro forma holder
willing to serve will replace such resigning holder and (y) if any holder
represented on the Board Committee sells claims and, after such sale, such
holder is not then one of the six (6) largest holders, on a pro forma basis
(without giving effect to the Agreed Dilution), the other members of the Board
Committee shall determine whether to request such selling member resign from the
Board Committee and be replaced by the next largest pro forma holder willing to
serve; provided, further, that if the Reorganized Hexion Board is not fully
selected by the Effective Date then the Reorganized Board shall select the
remaining members in consultation with the Board Committee.

 

 

8



--------------------------------------------------------------------------------

Employee Matters    Substantially all employees of the Debtors to be retained by
the Reorganized Debtors. The Reorganized Debtors shall assume any employment,
confidentiality, and non-competition agreements, bonus, gainshare and incentive
programs (other than awards of stock options, restricted stock, restricted stock
units, and other equity awards), vacation, holiday pay, severance, retirement,
supplemental retirement, executive retirement, pension, deferred compensation,
medical, dental, vision, life and disability insurance, flexible spending
account, and other health and welfare benefit plans, programs and arrangements,
and all other wage, compensation, employee expense reimbursement, and other
benefit obligations of the Debtors, in each case, so long as current or future
liabilities associated with such programs have previously been provided or made
available to the First Lien Advisors, the 1.5L Advisors, and the Crossover
Advisors; provided, however, that neither the Restructuring nor the transactions
contemplated by the Plan will constitute a change of control or other
acceleration event for purposes of any of the foregoing. Consenting Sponsor
Claim Settlement    Subject to and upon the occurrence of the Effective Date,
the Consenting Sponsors shall receive the Settlement Note, in full satisfaction,
compromise, and discharge of any General Unsecured Claims held by such
Consenting Sponsors as of the Effective Date other than any Claims arising under
or related to the Debtors’ indemnification provisions or director and officer
insurance policies (the “Consenting Sponsor Claim Settlement”). Indemnification
of Prepetition Directors, Officers, Managers, et al.    The Plan shall provide
that, consistent with applicable law all indemnification provisions currently in
place (whether in the by-laws, certificates of incorporation or formation,
limited liability company agreements, other organizational documents, board
resolutions, indemnification agreements, employment contracts or otherwise) for
the current and former direct and indirect sponsors, directors, officers,
managers, employees, attorneys, accountants, investment bankers, and other
professionals of the Debtors, as applicable, shall be reinstated and remain
intact and irrevocable and shall survive effectiveness of the Restructuring. MIP
   Up to 10% of the fully diluted New Hexion Common Shares issued on the
Effective Date shall be issuable in connection with a management incentive plan,
the details and allocation of which shall be determined by the Reorganized
Hexion Board (including with respect to form, structure and vesting) (the “MIP”)

 

9



--------------------------------------------------------------------------------

Tax Issues    The Debtors and the Consenting Noteholders shall cooperate in good
faith to structure the Restructuring and related transactions in a tax-efficient
manner; provided that such structure shall be reasonably acceptable to the
Debtors and the Required Consenting Noteholders. Company Status Upon Emergence
   The Debtors and, following the Effective Date, Reorganized Hexion will use
best efforts to attempt to obtain a listing of the New Hexion Common Shares on
the NYSE or NASDAQ on the Effective Date, or, if such a listing is not
reasonably possible, on the OTCQX Premier (if the OTCQX Premier is not possible,
the OTCQX, and if the OTCQX is not possible, the OTCQB) and will use best
efforts to obtain a NYSE or NASDAQ listing as soon as possible following the
Effective Date; provided, however, the foregoing covenant shall not apply to the
extent (i) the Board of Directors of Hexion Holdings LLC, or Reorganized Hexion
(on or after the Effective Date) determines that such listing is not in the best
interests of the Company, (ii) the holders of 73%, on a pro forma basis, of the
New Hexion Common Shares (without giving effect to the Agreed Dilution),
determine otherwise3 or (iii) such covenant shall cause a potential termination
event under the RSA to be reasonably likely to occur. Registration Rights   
Registration rights (including piggyback registration rights) will be provided
to the Equity Backstop Parties to the extent they receive any “restricted” or
“control” New Hexion Common Shares (but shall be provided with respect to all
New Hexion Common Shares such Equity Backstop Parties receive) under the
Securities Act, on terms (including time periods, “cut back” provisions, lockup
agreements) and conditions determined as set forth in the Equity Backstop
Agreement. Cancellation of Notes, Instruments, Certificates, and Other Documents
   On the Effective Date, except to the extent otherwise provided in the Plan,
all notes, instruments, certificates, and other documents evidencing Claims or
Interests, including credit agreements and indentures, shall be canceled and the
obligations of the Debtors thereunder or in any way related thereto shall be
deemed satisfied in full and discharged. Issuance of New Securities; Execution
of the Plan Restructuring Documents    On the Effective Date, the Debtors or
Reorganized Debtors, as applicable, shall issue all securities, notes,
instruments, certificates, and other documents required to be issued pursuant to
the Restructuring.

 

3 

Mechanic for determination to be discussed.

 

10



--------------------------------------------------------------------------------

Fees and Expenses    The Debtors shall pay (a) the reasonable and documented
fees and expenses of all of the First Lien Advisors, the 1.5 Lien Advisors, and
the Crossover Advisors, (b) any applicable filing or other similar fees required
to be paid by such parties in all applicable jurisdictions, in each case,
(i) subject to entry of the BCA Approval Order and the DCA Approval Order (as
applicable), and (ii) in accordance with the terms and conditions of the
existing fee letters between the Debtors and the applicable advisors and the BCA
Approval Order and DCA Approval Order (as applicable), and (c) the reasonable
and documented fees and expenses, including the fees and expenses of one counsel
and one local counsel each, of (w) the trustee under the 1L Notes Indentures,
(x) the trustee under the 1.5L Notes Indenture, and (y) the trustee under the 2L
Notes Indenture or (z) the trustee under the Unsecured Notes Indenture.
Retention of Jurisdiction    The Plan will provide for the retention of
jurisdiction by the Bankruptcy Court for usual and customary matters. Releases
   The exculpation provisions, Debtor releases, and third-party releases to be
included in the Plan will be consistent with Exhibit 1 attached hereto in all
material respects, to the fullest extent permissible under applicable law.
Consent Rights    All consent rights not otherwise set forth herein shall be set
forth in the Restructuring Support Agreement. Conditions Precedent to the
Effective Date   

The Plan shall contain customary conditions precedent to occurrence of the
Effective Date, including the following:

 

1)  the Equity Backstop Agreement and the Debt Backstop Agreement shall remain
in full force and effect and shall not have been terminated, and the parties
thereto shall be in compliance therewith;

 

2)  the Bankruptcy Court shall have entered the DCA Approval Order and the BCA
Approval Order;

 

3)  the Restructuring Support Agreement shall remain in full force and effect
and shall not have been terminated, and the parties thereto shall be in
compliance therewith;

 

4)  all conditions precedent to the effectiveness of the Exit Facility and the
Exit ABL Facility shall have been satisfied or duly waived;

 

5)  the Bankruptcy Court shall have entered the Confirmation Order in form and
substance consistent with the Restructuring Support Agreement and such order
shall be a final order;

 

6)  the Debtors shall have obtained all authorizations, consents, regulatory
approvals, rulings, or documents that are necessary to implement and effectuate
the Plan and each of the other transactions contemplated by the Restructuring;

 

11



--------------------------------------------------------------------------------

  

7)  the final version of the Plan, Plan Supplement, and all of the schedules,
documents, and exhibits contained therein, and all other schedules, documents,
supplements, and exhibits to the Plan, shall be consistent with the
Restructuring Support Agreement;

 

8)  the Consenting Sponsors, on behalf of them and their affiliates, shall have
permanently waived any and all management, monitoring or like fees or expenses
owed by any Company entity and any agreements providing for the same shall have
been terminated with no liability of the Company other than in connection with
the Consenting Sponsor Claim Settlement; provided, however, that the foregoing
shall not limit, reduce, modify or impair the Debtors’ or the Reorganized
Debtors’ indemnification obligations of the Consenting Sponsors and their
affiliates, which shall be assumed and unimpaired;

 

9)  all fees, expenses, and other amounts payable to the Consenting Noteholders
pursuant to the Restructuring Support Agreement, the Equity Backstop Agreement ,
and the Debt Backstop Agreement, shall have been paid in full; and

 

10)  the Restructuring to be implemented on the Effective Date shall be
consistent with the Plan and the Restructuring Support Agreement.

 

12



--------------------------------------------------------------------------------

ANNEX 1

DEFINITIONS

 

1L Notes Claims    Any claim arising under, derived from, or based on the 1L
Notes Indentures. 1L Notes Indentures    Those certain: (i) Indenture, dated as
of March 14, 2012, among Hexion Inc., as Issuer, the Guarantors party thereto,
and Wilmington Trust, National Association, as trustee, pursuant to which Hexion
Inc. issued 6.625% First-Priority Senior Secured Notes due 2020; (ii) Indenture,
dated as of April 15, 2015, among Hexion Inc., as Issuer, the Guarantors party
thereto, and Wilmington Trust, National Association, as trustee, pursuant to
which Hexion Inc. issued 10.00% First-Priority Senior Secured Notes due 2020;
and (iii) Indenture, dated as of February 8, 2017, among Hexion Inc., as Issuer,
the Guarantors party thereto, and Wilmington Trust, National Association, as
trustee, pursuant to which Hexion Inc. issued 10.375% First-Priority Senior
Secured Notes due 2022. 1.5L Advisors    Means (i) Jones Day, as counsel;
(ii) Young Conaway Stargatt & Taylor LLP, as local counsel; and (iii) Perella
Weinberg Partners, as financial advisor. 1.5L Notes Claims    Any claim arising
under, derived from, or based on the 1.5L Notes Indenture. 1.5L Notes Indenture
   That certain Indenture, dated as of February 8, 2017, among Hexion Inc., as
Issuer, the Guarantors party thereto, and Wilmington Trust, National
Association, as trustee, pursuant to which Hexion Inc. issued 13.75% Senior
Secured Notes due 2022. 2L Notes Claims    Any claim arising under, derived
from, or based on the 2L Notes Indenture. 2L Notes Indenture    That certain
Indenture, dated as of November 5, 2010, among Hexion Inc. and Hexion Nova
Scotia Finance, ULC as Issuers, the Guarantors party thereto, and Wilmington
Trust Company, as trustee, pursuant to which Hexion Inc. issued 9.00%
Second-Priority Senior Secured Notes due 2020. ABL Agent    JPMorgan Chase Bank,
N.A., as administrative agent under the ABL Agreement.

 

13



--------------------------------------------------------------------------------

ABL Agreement    That certain Amended and Restated Asset-Based Revolving Credit
Agreement, dated as of December 21, 2016, as amended, restated, supplemented or
otherwise modified from time to time, by and among Hexion Inc., as U.S.
borrower, certain subsidiaries of Hexion Inc. from time to time party thereto,
as co-borrowers, the lenders party thereto from time to time, the ABL Agent, and
the other parties thereto. Administrative Claim    A Claim incurred by the
Debtors on or after the Petition Date and before the Effective Date for a cost
or expense of administration of the Chapter 11 Cases entitled to priority under
sections 503(b), 507(a)(2), or 507(b) of the Bankruptcy Code. Affiliate    With
respect to any Person, all Persons that would fall within the definition
assigned to such term in section 101(2) of the Bankruptcy Code, if such Person
was a debtor in a case under the Bankruptcy Code. Avoidance Actions    Means any
and all avoidance, recovery, subordination, or other claims, actions, or
remedies that may be brought by or on behalf of the Debtors or their Estates or
other authorized parties in interest under the Bankruptcy Code or applicable
non-bankruptcy law, including actions or remedies under sections 502, 510, 542,
544, 545, and 547 through and including 553 of the Bankruptcy Code. Bankruptcy
Rules    Means the Federal Rules of Bankruptcy Procedure as promulgated by the
United States Supreme Court under section 2075 of title 28 of the United States
Code, 28 U.S.C. § 2075, as applicable to the Chapter 11 Cases and the general,
local, and chambers rules of the Bankruptcy Court. Causes of Action    Means any
and all claims, actions, causes of action, choses in action, suits, debts,
damages, dues, sums of money, accounts, reckonings, bonds, bills, specialties,
covenants, contracts, controversies, agreements, promises, variances,
trespasses, judgments, remedies, rights of set-off, third-party claims,
subrogation claims, contribution claims, reimbursement claims, indemnity claims,
counterclaims, and crossclaims (including all claims and any avoidance,
recovery, subordination, or other actions against insiders and/or any other
Entities under the Bankruptcy Code), whether known or unknown, liquidated or
unliquidated, fixed or contingent, matured or unmatured, disputed or undisputed,
that are or may be pending on the Effective Date against any Entity, based in
law or equity, including under the Bankruptcy Code, whether direct, indirect,
derivative, or otherwise and whether asserted or unasserted as of the date of
entry of the Confirmation Order. Claim    As defined in section 101(5) of the
Bankruptcy Code against a Debtor.

 

14



--------------------------------------------------------------------------------

Class    Each class of Holders of Claims or Interests established under the Plan
pursuant to section 1122(a) of the Bankruptcy Code. Confirmation    Entry of the
Confirmation Order on the docket of the Chapter 11 Cases, subject to the
conditions set forth in the Plan. Confirmation Order    The order of the
Bankruptcy Court confirming the Plan pursuant to section 1129 of the Bankruptcy
Code. Consenting Noteholders    The Holders of 1L Notes Claims, 1.5L Notes
Claims, 2L Notes Claims, and/or Unsecured Notes Claims who agree to support the
Restructuring set forth in this Term Sheet and are parties to the Restructuring
Support Agreement. Consenting Sponsors    AIF Hexion Holdings, LP, AP Momentive
Holdings, LLC, AIF Hexion Holdings II, L.P., and Apollo Investment Fund VI,
L.P., in their respective capacities as holders of outstanding common equity of
Hexion Holdings LLC. Consummation    Means the occurrence of the Effective Date.
Crossover Advisors    (i) Milbank LLP, as co-counsel, (ii) Morris, Nichols,
Arsht and Tunnel LLP, as co-counsel, and (iii) Houlihan Lokey Capital, Inc., as
financial advisor. Debt Backstop Agreement    That certain Debt Backstop
Agreement, to be executed among the Debtors and the Debt Backstop Parties
(including all exhibits, schedules, attachments and/or addendum thereto),
pursuant to which the Debt Backstop Parties will agree to backstop the Exit
Facility. Debt Backstop Percentage    With respect to any Debt Backstop Party,
such Debt Backstop Party’s percentage of the Debt Backstop Obligations as set
forth opposite such Debt Backstop Party’s name under the column titled “Debt
Backstop Percentage” on the Debt Backstop Allocation Schedule; provided, that
nothing herein shall prohibit the consensual reallocation of such obligations
among the Debt Backstop Parties. DIP Agent    Means the administrative agent(s)
under the DIP Facility, solely in its capacity as such.

 

15



--------------------------------------------------------------------------------

DIP Credit Agreement    Means that certain senior secured debtor-in-possession
credit agreement, dated as of April 1, 2019, as amended, restated, modified,
supplemented, or replaced from time to time in accordance with its terms, by and
among the Debtors, the DIP Lenders, and the DIP Agent. DIP Facility    Means
(i) a debtor-in-possession term loan financing facility in the amount of
$350 million to be provided by certain lenders, with JPMorgan Chase Bank, N.A.,
as administrative and collateral agent, and (ii) a debtor-in-possession ABL
facility in the amount of $350 million to be provided by certain lenders, with
JPMorgan Chase Bank, N.A. as administrative and collateral agent. The proceeds
of the DIP Facility shall be used for general corporate purposes and to provide
adequate protection payments to Holders of 1L Notes Claims on the terms agreed
in the orders approving the DIP Facility. DIP Facility Claims    Any claim
arising under, derived from, or based on the DIP Facility. DIP Lenders    Means
each of the lenders and their Affiliates under the DIP Facility, solely in their
capacities as such. Disclosure Statement    The disclosure statement in respect
of the Plan. Disclosure Statement Order    The order entered by the Bankruptcy
Court approving the Disclosure Statement and Solicitation Materials as
containing, among other things, “adequate information” as required by
section 1125 of the Bankruptcy Code. Effective Date    The first date upon which
all of the conditions precedent to the effectiveness of the Plan have been
satisfied or waived in accordance with the terms of the Plan. Entity    As
defined in section 101(15) of the Bankruptcy Code. Equity Backstop Agreement   
That certain Equity Backstop Agreement, to be executed among the Debtors and the
Equity Backstop Parties (including all exhibits, schedules, attachments and/or
addendum thereto), pursuant to which the Equity Backstop Parties will agree to
backstop the Rights Offering on the terms set forth in this Term Sheet. Equity
Backstop Percentage    With respect to any Equity Backstop Party, such Equity
Backstop Party’s percentage of the Equity Backstop Obligations as set forth
opposite such Equity Backstop Party’s name under the column titled “Equity
Backstop Percentage” on the Equity Backstop Allocation Schedule; provided, that
nothing herein shall prohibit the consensual reallocation of such obligations
among the Equity Backstop Parties.

 

16



--------------------------------------------------------------------------------

Estate    As to each Debtor, the estate created for the Debtor in its Chapter 11
Case pursuant to section 541 of the Bankruptcy Code. Exculpated Parties   
Collectively, and in each case in its capacity as such: (a) the Debtors; (b) the
Reorganized Debtors; (c) the Consenting Noteholders; (d) the Equity Backstop
Parties; (e) the Debt Backstop Parties; (f) the DIP Lenders; (g) the DIP Agent;
(h) the Consenting Sponsors; and (i) with respect to each of the foregoing
Entities in clauses (a) through (h), each such Entities’ predecessors,
successors and assigns, subsidiaries, Affiliates, managed accounts or funds,
current and former officers, directors, managers, principals, shareholders,
members, partners, employees, agents, advisory board members, financial
advisors, attorneys, accountants, investment bankers, consultants,
representatives, management companies, fund advisors and other professionals,
and such Entities’ respective heirs, executors, Estate, servants, and nominees.
Existing Equity Interests    Shares of common stock in Hexion Holdings LLC, as
well as Claims subject to subordination under section 510(b) of the Bankruptcy
Code. Exit ABL Agreement    That certain asset-based revolving credit agreement,
which shall be on terms substantially consistent with those of the ABL
Agreement. Exit ABL Facility    A new asset-backed facility governed by the Exit
ABL Agreement. Final Order    An order entered by the Bankruptcy Court or other
court of competent jurisdiction: (a) that has not been reversed, stayed,
modified, amended, or revoked, and as to which (i) any right to appeal or seek
leave to appeal, certiorari, review, reargument, stay, or rehearing has been
waived or (ii) the time to appeal or seek leave to appeal, certiorari, review,
reargument, stay, or rehearing has expired and no appeal, motion for leave to
appeal, or petition for certiorari, review, reargument, stay, or rehearing is
pending or (b) as to which an appeal has been taken, a motion for leave to
appeal, or petition for certiorari, review, reargument, stay, or rehearing has
been filed and (i) such appeal, motion for leave to appeal or petition for
certiorari, review, reargument, stay, or rehearing has been resolved by the
highest court to which the order or judgment was appealed or from which leave to
appeal, certiorari, review, reargument, stay, or rehearing was sought and
(ii) the time to appeal (in the event leave is granted) further or seek leave to
appeal, certiorari, further review, reargument, stay, or rehearing has expired
and no such appeal, motion for leave to appeal, or petition for certiorari,
further review, reargument, stay, or rehearing is pending.

 

17



--------------------------------------------------------------------------------

First Lien Advisors    (i) Akin Gump Strauss Hauer & Feld, LLP as counsel;
(ii) Ashby & Geddes, as local counsel; and (iii) Evercore Group, L.L.C., as
financial advisor. General Unsecured Claim    Any Claim, other than an ABL
Claim, a 1L Notes Claim, a 1.5L Notes Claim, a 2L Notes Claim, an Administrative
Claim, a Professional Fee Claim, a Secured Tax Claim, an Other Secured Claim, a
Priority Tax Claim, a Litigation Claim, an Intercompany Claim, any Claim subject
to subordination under section 510(b) of the Bankruptcy Code, or an Other
Priority Claim. Holder    An Entity holding a Claim or Interest, as applicable.
Impaired    With respect to any Class of Claims or Interests, a Class of Claims
or Interests that is impaired within the meaning of section 1124 of the
Bankruptcy Code. Intercompany Claim    A prepetition Claim held by a Debtor
against a Debtor. Intercompany Interest    An Interest in any Debtor other than
Hexion Holdings LLC. Interest    Any equity security (as defined in section
101(16) of the Bankruptcy Code) in any Debtor. Junior Notes Claims    All 1.5L
Notes Claims, 2L Notes Claims, and Unsecured Notes Claims. New Hexion Common
Shares    Common equity interests in Reorganized Hexion. Notes Claims    Any
Claim that is a 1L Notes Claim, 1.5L Notes Claims, 2L Notes Claim, or Unsecured
Notes Claim. Other Priority Claim    Any Claim, other than an Administrative
Claim or a Priority Tax Claim, entitled to priority in right of payment under
section 507(a) of the Bankruptcy Code. Other Secured Claim    Any Secured Claim
against any of the Debtors, other than an ABL Claim, a 1L Notes Secured Claim, a
1.5L Notes Secured Claim, or a 2L Notes Secured Claim. Person    An individual,
corporation, partnership, limited liability company, joint venture, trust,
estate, unincorporated association, governmental entity, or political
subdivision thereof, or any other entity. Petition Date    The date on which the
Debtors commence the Chapter 11 Cases.

 

18



--------------------------------------------------------------------------------

Plan Supplement    All documents that are contained in any supplements filed in
connection with the Plan. Priority Tax Claims    Claims of governmental units of
the type described in section 507(a)(8) of the Bankruptcy Code. Professional   
An entity employed pursuant to a Bankruptcy Court order in accordance with
sections 327 or 1103 of the Bankruptcy Code and to be compensated for services
rendered before or on the date of Confirmation, pursuant to sections 327, 328,
329, 330, or 331 of the Bankruptcy Code. Professional Fee Claims    All
Administrative Claims for the compensation of Professionals and the
reimbursement of expenses incurred by such Professionals through and including
the Effective Date to the extent such fees and expenses have not been previously
paid. Put Option    On and subject to the terms and conditions of the Equity
Backstop Agreement, including entry of the BCA Approval Order, each Equity
Backstop Party shall grant to Hexion Inc. an option to require such Equity
Backstop Party to purchase unsubscribed shares in the Rights Offering subject to
the terms and conditions of the Equity Backstop Agreement. Upon the exercise of
the Put Option, each Equity Backstop Party agrees, severally and not jointly, to
purchase, and Hexion Inc. agrees to sell to such Equity Backstop Party at a
price equal to the Rights Offering Purchase Price, the number of unsubscribed
shares equal to (a) such Equity Backstop Party’s Equity Backstop Percentage
multiplied by (b) the aggregate number of unsubscribed shares, rounded among the
Equity Backstop Parties solely to avoid fractional shares as the Equity Backstop
Parties may reasonably determine. The obligations of the Equity Backstop Parties
as set forth above shall be referred to as the “Equity Backstop Obligations.”
Reinstated    With respect to Claims and Interests, that the Claim or Interest
shall be rendered Unimpaired in accordance with section 1124 of the Bankruptcy
Code. Released Parties    Collectively, and in each case in its capacity as
such: (a) the Debtors; (b) the Reorganized Debtors; (c) the Consenting
Noteholders; (d) the Equity Backstop Parties; (e) the Debt Backstop Parties;
(f) the DIP Lenders; (g) the DIP Agent; (h) the Consenting Sponsors; and
(i) with respect to each of the foregoing Entities in clauses (a) through (h),
each such Entities’ predecessors, successors and assigns, subsidiaries,
Affiliates, managed accounts or funds, current and former officers, directors,
managers, principals,

 

19



--------------------------------------------------------------------------------

   shareholders, members, partners, employees, agents, advisory board members,
financial advisors, attorneys, accountants, investment bankers, consultants,
representatives, management companies, fund advisors and other professionals,
and such Entities’ respective heirs, executors, Estate, servants, and nominees;
provided, that, with respect to the Equity Backstop Parties, the Debt Backstop
Parties, and the Consenting Noteholders, the entities listed in clause “m” shall
only be Releasing Parties to the extent such entities are managed or controlled
by such Equity Backstop Parties, Debt Backstop Parties, or Consenting
Noteholders. Releasing Parties    Collectively, and in each case in its capacity
as such: (a) the Debtors; (b) the Reorganized Debtors; (c) the Consenting
Noteholders; (d) the Equity Backstop Parties; (e) the Debt Backstop Parties;
(f) the DIP Lenders; (g) the DIP Agent; (h) the Consenting Sponsors; (i) each
Holder of a Claim or Interest who votes to accept the Plan; (j) each Holder of a
Claim or Interest who is Unimpaired; (k) each Holder of a Claim or Interest who
abstains from voting; (l) each Holder of a Claim or Interest who votes to reject
the Plan but does not opt out of the releases provided in the Plan; and (m) with
respect to each of the foregoing Entities in clauses (a) through (l), each such
Entities’ predecessors, successors and assigns, subsidiaries, Affiliates,
managed accounts or funds, current and former officers, directors, managers,
principals, shareholders, members, partners, employees, agents, advisory board
members, financial advisors, attorneys, accountants, investment bankers,
consultants, representatives, management companies, fund advisors and other
professionals, and such Entities’ respective heirs, executors, Estate, servants,
and nominees; provided, that, with respect to the Equity Backstop Parties, the
Debt Backstop Parties, and the Consenting Noteholders, the entities listed in
clause “m” shall only be Releasing Parties to the extent such entities are
managed or controlled by such Equity Backstop Parties, Debt Backstop Parties, or
Consenting Noteholders. Reorganized Debtors    The Debtors, as reorganized
pursuant to and under the Plan or any successor thereto. Reorganized Hexion   
Hexion LLC, as reorganized pursuant to and under the Plan or any successor
thereto, or such other entity type as determined by the Debtors and the Required
Consenting Creditors. Reorganized Hexion Board    The initial board of directors
of Reorganized Hexion.

 

20



--------------------------------------------------------------------------------

Rights    The rights to participate in the Rights Offerings on the terms set
forth in the rights offering procedures. Secured    When referring to a Claim:
(a) secured by a lien on property in which any of Debtors has an interest, which
lien is valid, perfected, and enforceable pursuant to applicable law or by
reason of a Bankruptcy Court order, or that is subject to setoff pursuant to
section 553 of the Bankruptcy Code, to the extent of the value of the creditor’s
interest in the Debtors’ interest in such property or to the extent of the
amount subject to setoff, as applicable, as determined pursuant to section
506(a) of the Bankruptcy Code; or (b) allowed pursuant to the Plan, or separate
order of the Bankruptcy Court, as a secured claim. Settlement Note    The
$2.5 million senior unsecured note issued by Reorganized Hexion on the Effective
Date, which shall (i) mature on March 31, 2020, (ii) be payable upon any public
offering or listing of New Hexion Common Shares (or any other equity interests
of the Reorganized Debtors) on The Nasdaq Global Select Market, The New York
Stock Exchange, or any successor national securities exchanges, on or after the
Effective Date, (iii) be freely transferrable by the holder, and (iv) contain
other terms and conditions reasonably acceptable to the Required Consenting
Parties. Solicitation Materials    The solicitation materials in respect of the
Plan. Unimpaired    With respect to a Class of Claims or Interests, a Class of
Claims or Interests that is not Impaired. Unsecured Notes Claims    Any claim
arising under, derived from, or based on the Unsecured Notes Indenture.
Unsecured Notes Indenture    That certain Indenture, dated as of December 15,
1987, between Hexion Inc. and the Bank of New York, as trustee, pursuant to
which Hexion Inc. issued 9.200% debentures due 2021 and 7.875% debentures due
2023.

 

21



--------------------------------------------------------------------------------

Exhibit 1 to Term Sheet

Release and Exculpation Provisions to be Included in the Plan

 

22



--------------------------------------------------------------------------------

Releases by the Debtors

Notwithstanding anything contained in the Plan to the contrary, pursuant to
section 1123(b) of the Bankruptcy Code, for good and valuable consideration, on
and after the Effective Date, each Released Party is deemed released and
discharged by the Debtors, the Reorganized Debtors, and their Estates from any
and all Claims and Causes of Action, whether known or unknown, including any
derivative claims, asserted on behalf of the Debtors, that the Debtors, the
Reorganized Debtors, or their Estates would have been legally entitled to assert
in their own right (whether individually or collectively) or on behalf of the
holder of any Claim or Interest, based on or relating to, or in any manner
arising from, in whole or in part, the Debtors (including the management,
ownership or operation thereof), the Debtors’ in- or out-of-court restructuring
efforts, any Avoidance Actions (but excluding Avoidance Action brought as
counterclaims or defenses to Claims asserted against the Debtors), the
formulation, preparation, dissemination, negotiation, or filing of the
Restructuring Support Agreement, or any transaction contemplated by the
Restructuring, or any contract, instrument, release, or other agreement or
document (including providing any legal opinion requested by any Entity
regarding any transaction, contract, instrument, document, or other agreement
contemplated by the Plan or the reliance by any Released Party on the Plan or
the Confirmation Order in lieu of such legal opinion) created or entered into in
connection with the Restructuring Support Agreement, the Disclosure Statement,
the Plan, the Plan Supplement, the Rights Offering, the DIP Facility, the DIP
Credit Agreement, the Debt Backstop Agreement, the Equity Backstop Agreement,
the Exit Facility, the Exit ABL Facility, the Chapter 11 Cases, the filing of
the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation,
the administration and implementation of the Plan, including the issuance or
distribution of securities pursuant to the Plan, or the distribution of property
under the Plan, or upon any other act or omission, transaction, agreement,
event, or other occurrence taking place on or before the Effective Date related
or relating to the foregoing. Notwithstanding anything to the contrary in the
foregoing, the releases set forth above do not release (a) any post-Effective
Date obligations of any party or Entity under the Plan, any post-Effective Date
transaction contemplated by the Restructuring, or any document, instrument, or
agreement (including those set forth in the Plan Supplement) executed to
implement the Plan or (b) any individual from any claim related to an act or
omission that is determined in a Final Order by a court competent jurisdiction
to have constituted actual fraud or willful misconduct.

Entry of the Confirmation Order shall constitute the Bankruptcy Court’s
approval, pursuant to Bankruptcy Rule 9019, of the Debtor Release, which
includes by reference each of the related provisions and definitions contained
in the Plan, and further, shall constitute the Bankruptcy Court’s finding that
the Debtor Release is: (1) in exchange for the good and valuable consideration
provided by the Released Parties; (2) a good faith settlement and compromise of
the Claims released by the Debtor Release; (3) in the best interests of the
Debtors and all Holders of Claims and Interests; (4) fair, equitable, and
reasonable; (5) given and made after due notice and opportunity for hearing; and
(6) a bar to any of the Debtors, the Reorganized Debtors, or the Debtors’
Estates asserting any Claim or Cause of Action released pursuant to the Debtor
Release.

 

23



--------------------------------------------------------------------------------

Releases by Holders of Claims and Interests

Notwithstanding anything contained in the Plan to the contrary, as of the
Effective Date, each Releasing Party is deemed to have released and discharged
each Debtor, Reorganized Debtor, and Released Party from any and all Claims and
Causes of Action, whether known or unknown, including any derivative claims,
asserted on behalf of the Debtors, that such Entity would have been legally
entitled to assert (whether individually or collectively), based on or relating
to, or in any manner arising from, in whole or in part, the Debtors (including
the management, ownership, or operation thereof), the Debtors’ in- or
out-of-court restructuring efforts, any Avoidance Actions, the formulation,
preparation, dissemination, negotiation, or filing of the Restructuring Support
Agreement, or any transaction contemplated by Restructuring, or any contract,
instrument, release, or other agreement or document (including providing any
legal opinion requested by any Entity regarding any transaction, contract,
instrument, document, or other agreement contemplated by the Plan or the
reliance by any Released Party on the Plan or the Confirmation Order in lieu of
such legal opinion) created or entered into in connection with the Restructuring
Support Agreement, the Disclosure Statement, the Plan, the Plan Supplement, the
Rights Offering, the DIP Facility, the Debt Backstop Agreement, the Equity
Backstop Agreement, the Exit Facility, the Exit ABL Facility, the Chapter 11
Cases, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the
pursuit of Consummation, the administration and implementation of the Plan,
including the issuance or distribution of securities pursuant to the Plan, or
the distribution of property under the Plan, or upon any other act or omission,
transaction, agreement, event, or other occurrence taking place on or before the
Effective Date related or relating to the foregoing. Notwithstanding anything to
the contrary in the foregoing, the releases set forth above do not release
(a) any post-Effective Date obligations of any party or Entity under the Plan,
any post-Effective Date transaction contemplated by the Restructuring, or any
document, instrument, or agreement (including those set forth in the Plan
Supplement) executed to implement the Plan or (b) any individual from any claim
related to an act or omission that is determined in a Final Order by a court
competent jurisdiction to have constituted actual fraud or willful misconduct.

Entry of the Confirmation Order shall constitute the Bankruptcy Court’s
approval, pursuant to Bankruptcy Rule 9019, of this third-party release, which
includes by reference each of the related provisions and definitions contained
herein, and, further, shall constitute the Bankruptcy Court’s finding that this
third party release is: (1) consensual; (2) essential to the confirmation of the
Plan; (3) given in exchange for the good and valuable consideration provided by
the Released Parties; (4) a good-faith settlement and compromise of the Claims
released by the third-party release; (5) in the best interests of the Debtors
and their Estates; (6) fair, equitable, and reasonable; (7) given and made after
due notice and opportunity for hearing; and (8) a bar to any of the Releasing
Parties asserting any claim or Cause of Action released pursuant to this third
party release.

Exculpation

Notwithstanding anything contained herein to the contrary, no Exculpated Party
shall have or incur liability for, and each Exculpated Party is hereby released
and exculpated from, any Cause of Action for any claim related to any act or
omission in connection with, relating to, or arising out of, the Chapter 11
Cases, the formulation, preparation, dissemination, negotiation, or filing of
the Restructuring Support Agreement and related prepetition transactions, the
Disclosure Statement,

 

24



--------------------------------------------------------------------------------

the Plan, the Plan Supplement, or any transaction contemplated by Restructuring,
or any contract, instrument, release or other agreement or document (including
providing any legal opinion requested by any Entity regarding any transaction,
contract, instrument, document, or other agreement contemplated by the Plan or
the reliance by any Exculpated Party on the Plan or the Confirmation Order in
lieu of such legal opinion) created or entered into in connection with the
Disclosure Statement, the Plan, the Plan Supplement, the Restructuring Support
Agreement, the Rights Offering, the DIP Facility, the DIP Credit Agreement, the
Debt Backstop Agreement, the Equity Backstop Agreement, the Exit Facility, the
Exit ABL Facility, the Filing of the Chapter 11 Cases, the pursuit of
Confirmation, the pursuit of Consummation, the administration and implementation
of the Plan, including the issuance of securities pursuant to the Plan, or the
distribution of property under the Plan, except for claims related to any act or
omission that is determined in a Final Order by a court of competent
jurisdiction to have constituted actual fraud or willful misconduct, but in all
respects such Entities shall be entitled to reasonably rely upon the advice of
counsel with respect to their duties and responsibilities pursuant to the Plan.
The Exculpated Parties have, and upon completion of the Plan shall be deemed to
have, participated in good faith and in compliance with the applicable laws with
regard to the solicitation of, and distribution of, consideration pursuant to
the Plan and, therefore, are not, and on account of such distributions shall not
be, liable at any time for the violation of any applicable law, rule, or
regulation governing the solicitation of acceptances or rejections of the Plan
or such distributions made pursuant to the Plan.

 

25



--------------------------------------------------------------------------------

Exhibit B

Form of Joinder Agreement

The undersigned hereby acknowledges that it has reviewed and understands the
Restructuring Support Agreement (as amended, supplemented, or otherwise modified
from time to time in accordance with the terms thereof, the “Agreement”) dated
as of April 1, 2019 by and among (i) Hexion Holdings LLC (“Hexion”), Hexion LLC,
Hexion Inc., Borden Holdings, LLC, Lawter International Inc., Hexion CI Holding
Company (China) LLC, Hexion Nimbus Inc., Hexion Nimbus Asset Holdings LLC,
Hexion Deer Park LLC, Hexion VAD LLC, Hexion 2 U.S. Finance Corp., Hexion HSM
Holdings LLC, Hexion Investments Inc., Hexion International Inc., North American
Sugar Industries Incorporated, Cuban-American Mercantile Corporation, The West
India Company, NL Coop Holdings LLC, and Hexion Nova Scotia Finance ULC, (each,
together with Hexion, a “Company Entity,” and collectively, and together with
Hexion, the “Company”), (ii) certain beneficial holders (or investment managers,
advisors, or subadvisors to certain beneficial holders) of those certain 1L
Notes, 1.5L Notes, 2L Notes and Unsecured Notes (collectively, the
“Consenting Creditors”), and (iii) certain holders of common equity of Hexion
(the “Consenting Sponsors,” and, collectively with the Consenting Creditors, the
“Consenting Parties”) and agrees to be bound as a Consenting Party by the terms
and conditions thereof binding on the Consenting Parties with respect to all
Claims/Interests held by the undersigned.1

The undersigned hereby makes the representations and warranties of the
Consenting Parties set forth in the Agreement to each other Party, effective as
of the date hereof.

This joinder agreement shall be governed by the governing law set forth in the
Agreement.

 

Date:                     , 2019              [CONSENTING PARTY]     By:  

 

    Name:  

 

    Title:  

 

    Address:  

 

 

Claims/Interests under the [                ]:      
$                             Other Claims/Interests:      
$                            

 

 

1 

Defined terms used but not otherwise defined herein shall have the meanings
ascribed to them in the Agreement.